Exhibit 10.124

 

 

Loan Number V    44053

 

A-S 60 HWY 75-LOY LAKE, L.P., as grantor
(Borrower)

 

to

RENO HARTFIEL, as trustee
(Trustee)

 

for the benefit of

 

JPMORGAN CHASE BANK, as beneficiary
(Lender)

 

--------------------------------------------------------------------------------

 

DEED OF TRUST AND
SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated: June 15, 2004

 

 

NOTE TO CLERK/RECORDER:

THIS INSTRUMENT IS ALSO A FIXTURE FINANCING STATEMENT.

 

 

 

RETURN TO:

 

 

2711000069-LB

 

 

PARTNERS TITLE COMPANY

 

 

712 Main St., Suite 2000E

 

 

Houston, TX 77002-3218

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 - GRANTS OF SECURITY

1

Section 1.1.

PROPERTY CONVEYED

1

Section 1.2.

ASSIGNMENT OF RENTS

4

Section 1.3.

DEFINITION OF PERSONAL PROPERTY

4

Section 1.4.

PLEDGE OF MONIES HELD

4

 

 

 

ARTICLE 2 - DEBT AND OBLIGATIONS SECURED

4

Section 2.1.

DEBT

4

Section 2.2.

OTHER OBLIGATIONS

5

Section 2.3.

DEBT AND OTHER OBLIGATIONS

5

Section 2.4.

PAYMENTS

5

 

 

 

ARTICLE 3 - BORROWER COVENANTS

6

Section 3.1.

INCORPORATION BY REFERENCE

6

Section 3.2.

INSURANCE

6

Section 3.3.

PAYMENT OF TAXES, ETC.

12

Section 3.4.

CONDEMNATION

13

Section 3.5.

USE AND MAINTENANCE OF PROPERTY

13

Section 3.6.

WASTE

14

Section 3.7.

COMPLIANCE WITH LAWS; ALTERATIONS

14

Section 3.8.

BOOKS AND RECORDS

14

Section 3.9.

PAYMENT FOR LABOR AND MATERIALS

16

Section 3.10.

PERFORMANCE OF OTHER AGREEMENTS

16

 

 

 

ARTICLE 4 - SPECIAL COVENANTS

16

Section 4.1.

PROPERTY USE

16

Section 4.2.

ERISA

16

Section 4.3.

SINGLE PURPOSE ENTITY

17

 

 

 

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES

20

Section 5.1.

BORROWER’S REPRESENTATIONS

20

Section 5.2.

WARRANTY OF TITLE

20

Section 5.3.

STATUS OF PROPERTY

21

Section 5.4.

NO FOREIGN PERSON

22

Section 5.5.

SEPARATE TAX LOT

22

 

 

 

ARTICLE 6 - OBLIGATIONS AND RELIANCES

22

Section 6.1.

RELATIONSHIP OF BORROWER AND LENDER

22

Section 6.2.

NO RELIANCE ON LENDER

22

Section 6.3.

NO LENDER OBLIGATIONS

22

Section 6.4.

RELIANCE

22

 

 

 

ARTICLE 7 - FURTHER ASSURANCES

23

 

i

--------------------------------------------------------------------------------


 

Section 7.1.

RECORDING FEES

23

Section 7.2.

FURTHER ACTS

23

Section 7.3.

CHANGES IN TAX, DEBT CREDIT AND DOCUMENTARY STAMP LAWS

23

Section 7.4.

CONFIRMATION STATEMENT

24

Section 7.5.

SPLITTING OF SECURITY INSTRUMENT

24

Section 7.6.

REPLACEMENT DOCUMENTS

25

 

 

 

ARTICLE 8 - DUE ON SALE/ENCUMBRANCE

25

Section 8.1.

LENDER RELIANCE

25

Section 8.2.

NO SALE/ENCUMBRANCE

25

Section 8.3.

EXCLUDED AND PERMITTED TRANSFERS

26

Section 8.4.

NO IMPLIED FUTURE CONSENT

28

Section 8.5.

COSTS OF CONSENT

28

Section 8.6.

CONTINUING SEPARATENESS REQUIREMENTS

28

 

 

 

ARTICLE 9 - DEFAULT

28

Section 9.1.

EVENTS OF DEFAULT

28

Section 9.2.

DEFAULT INTEREST

30

 

 

 

ARTICLE 10 - RIGHTS AND REMEDIES

31

Section 10.1.

REMEDIES

31

Section 10.2.

RIGHT OF ENTRY

36

 

 

 

ARTICLE 11 - INDEMNIFICATION; SUBROGATION

36

Section 11.1.

GENERAL INDEMNIFICATION

36

Section 11.2.

ENVIRONMENTAL INDEMNIFICATION

38

Section 11.3.

DUTY TO DEFEND AND ATTORNEYS AND OTHER FEES AND EXPENSES

40

Section 11.4.

SURVIVAL OF INDEMNITIES

40

 

 

 

ARTICLE 12 - SECURITY AGREEMENT

40

Section 12.1.

SECURITY AGREEMENT

40

 

 

 

ARTICLE 13 - WAIVERS

41

Section 13.1.

MARSHALLING AND OTHER MATTERS

41

Section 13.2.

WAIVER OF NOTICE

42

Section 13.3.

SOLE DISCRETION OF LENDER

42

Section 13.4.

SURVIVAL

42

Section 13.5.

WAIVER OF TRIAL BY JURY

42

Section 13.6.

WAIVER OF AUTOMATIC OR SUPPLEMENTAL STAY

43

 

 

 

ARTICLE 14 - NOTICES

43

Section 14.1.

NOTICES

43

 

 

 

ARTICLE 15 - APPLICABLE LAW

44

Section 15.1.

GOVERNING LAW; JURISDICTION

44

Section 15.2.

USURY LAWS

44

 

ii

--------------------------------------------------------------------------------


 

Section 15.3.

PROVISIONS SUBJECT TO APPLICABLE LAW

45

 

 

 

ARTICLE 16 - SECONDARY MARKET

45

Section 16.1.

TRANSFER OF LOAN

45

 

 

 

ARTICLE 17 - COSTS

45

Section 17.1.

PERFORMANCE AT BORROWER’S EXPENSE

45

Section 17.2.

ATTORNEY’S FEES FOR ENFORCEMENT

45

 

 

 

ARTICLE 18 - DEFINITIONS

46

Section 18.1.

GENERAL DEFINITIONS

46

 

 

 

ARTICLE 19 - MISCELLANEOUS PROVISIONS

46

Section 19.1.

NO ORAL CHANGE

46

Section 19.2.

LIABILITY

46

Section 19.3.

INAPPLICABLE PROVISIONS

46

Section 19.4.

HEADINGS, ETC

46

Section 19.5.

DUPLICATE ORIGINALS; COUNTERPARTS

46

Section 19.6.

NUMBER AND GENDER

47

Section 19.7.

SUBROGATION

47

Section 19.8.

ENTIRE AGREEMENT

47

 

 

 

ARTICLE 20 - TRUSTEE

47

 

 

 

ARTICLE 21 - SPECIAL STATE OF TEXAS PROVISIONS

48

 

iii

--------------------------------------------------------------------------------


 

Index of Defined Terms

 

“SPE Principal”

 

22

ADA

 

16

ALR

 

4

Applicable Laws

 

16

attorneys

 

40

attorneys’ fees

 

49

Bankruptcy Code

 

2

Borrower

 

1, 48

Business Day

 

47

Collateral

 

43

counsel fees

 

49

Debt

 

4

Environmental Indemnity

 

6

Environmental Law

 

41

Environmental Lien

 

41

ERISA

 

18

Escrow Agreement

 

3

Event

 

48

Event of Default

 

31

Exculpated Portion

 

39

fees and expenses

 

40

Guarantor

 

20

Hazardous Substances

 

41

Improvements

 

1

Indemnified Parties

 

42

Insurance Premiums

 

9

Insured Casualty

 

10

Intangibles

 

3

Investor

 

48

Land

 

1

Lease

 

2

Leases

 

2

legal fees

 

49

Lender

 

1, 48

Loan

 

30

Loan Documents

 

6

Losses

 

42

Note

 

1, 48

Obligations

 

5

Original Principals

 

29

Other Charges

 

13

Other Loan Documents

 

6

 

Index - 1

--------------------------------------------------------------------------------


 

Other Obligations

 

5

Permitted Exceptions

 

22

person

 

48

Personal Property

 

4

Policies

 

8

Policy

 

8

Property

 

1, 49

Qualified Insurer

 

8

Rating Agency

 

48

Release

 

42

Remediation

 

42

Rents

 

2

Securities

 

48

Security Instrument

 

1

Taxes

 

13

Trustee

 

1

Uniform Commercial Code

 

2

 

Index - 2

--------------------------------------------------------------------------------


 

THIS DEED OF TRUST AND SECURITY AGREEMENT (this “Security Instrument”) is made
as of the 15th day of June, 2004, by A-S 60 HWY 75-LOY LAKE, L.P., a Texas
limited partnership, having its principal place of business at c/o NewQuest
Properties, 8807 W. Sam Houston Parkway N., Suite 200, Houston, Texas 77040
(“Borrower”), to RENO HARTFIEL, an individual, having an address at 712 Main
Street, Suite 2000E, Houston, Texas 77002 (“Trustee”), for the benefit of
JPMORGAN CHASE BANK, a New York banking corporation, having its principal place
of business at 270 Park Avenue, New York, New York 10017, as beneficiary
(“Lender”).

 

RECITALS:

 

Borrower by its Fixed Rate Note of even date herewith given to Lender is
indebted to Lender in the principal sum of $39,650,000 in lawful money of the
United States of America (such Fixed Rate Note, together with all extensions,
renewals, modifications, substitutions and amendments thereof, shall
collectively be referred to as the “Note”), with interest from the date thereof
at the rates set forth in the Note, principal and interest to be payable in
accordance with the terms and conditions provided in the Note, and with a final
maturity date of July 1, 2014.

 

Borrower desires to secure the payment of the Debt (as defined in Article 2) and
the performance of all of its obligations under the Note and the Other
Obligations (as defined in Article 2).

 

ARTICLE 1 - GRANTS OF SECURITY

 

Section 1.1.     PROPERTY CONVEYED. Borrower does hereby irrevocably,
unconditionally and absolutely, grant, bargain, sell, pledge, enfeoff, assign,
warrant, transfer and convey to Trustee (with power of sale) in trust for the
purposes herein set forth, the following property, rights, interests and estates
now owned, or hereafter acquired, by Borrower (collectively, the “Property”):

 

(a)         Land. The real property described in Exhibit A attached hereto and
made a part hereof (collectively, the “Land”), together with additional lands,
estates and development rights hereafter acquired by Borrower for use in
connection with the development, ownership or occupancy of such real property,
and all additional lands and estates therein which may, from time to time, by
supplemental deed of trust or otherwise be expressly made subject to the lien of
this Security Instrument;

 

(b)         Improvements. The buildings, structures, fixtures, additions,
accessions, enlargements, extensions, modifications, repairs, replacements and
improvements now or hereafter erected or located on the Land (the
“Improvements”);

 

(c)         Easements. All easements, rights-of-way or use, rights, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and the
Improvements and the reversion and reversions, remainder and remainders,

 

--------------------------------------------------------------------------------


 

and all land lying in the bed of any street, road or avenue, opened or proposed,
in front of or adjoining the Land, to the center Line thereof and all the
estates, rights, titles, interests, dower and rights of dower, curtesy and
rights of curtesy, property, possession, claim and demand whatsoever, both at
law and in equity, of Borrower of, in and to the Land and the Improvements and
every part and parcel thereof, with the appurtenances thereto;

 

(d)         Fixtures and Personal Property. All machinery, equipment, goods,
inventory, consumer goods, fixtures (including, but not limited to, all heating,
air conditioning, plumbing, lighting, communications and elevator fixtures) and
other property of every kind and nature whatsoever owned by Borrower, or in
which Borrower has or shall have an interest, now or hereafter located upon the
Land and the Improvements, or appurtenant thereto, and usable in connection with
the present or future use, maintenance, enjoyment, operation and occupancy of
the Land and the Improvements and all building equipment, materials and supplies
of any nature whatsoever owned by Borrower, or in which Borrower has or shall
have an interest, now or hereafter located upon the Land and the Improvements,
or appurtenant thereto, or usable in connection with the present or future
operation and occupancy of the Land and the Improvements, and the right, title
and interest of Borrower in and to any of the Personal Property (as hereinafter
defined) which may be subject to any security interests, as defined in the
Uniform Commercial Code, as adopted and enacted by the state or states where any
of the Property is located (the “Uniform Commercial Code”), superior in lien to
the lien of this Security Instrument and all proceeds and products of the above;

 

(e)         Leases and Rents. All leases and other agreements affecting the use,
enjoyment or occupancy of the Land and the Improvements heretofore or hereafter
entered into, whether before or after the filing by or against Borrower of any
petition for relief under 11 U.S.C. §101 et seq., as the same may be amended
from time to time (the “Bankruptcy Code”) (individually, a “Lease”;
collectively, the “Leases”) and all right, title and interest of Borrower, its
successors and assigns therein and thereunder, including, without limitation,
cash or securities deposited thereunder to secure the performance by the lessees
of their obligations thereunder and all rents (including all tenant security and
other deposits), additional rents, revenues, issues and profits (including all
oil and gas or other mineral royalties and bonuses) from the Land and the
Improvements whether paid or accruing before or after the filing by or against
Borrower of any petition for relief under the Bankruptcy Code (collectively the
“Rents”) and all proceeds from the sale or other disposition of the Leases and
the right to receive and apply the Rents to the payment of the Debt;

 

(f)          Condemnation Awards. All awards or payments, including interest
thereon, which may heretofore and hereafter be made with respect to the
Property, whether, from the exercise of the right of eminent domain (including
but not limited to any transfer made in lieu of or in anticipation of the
exercise of the right), or for a change of grade, or for any other injury to or
decrease in the value of the Property.

 

(g)         Insurance Proceeds. All proceeds of and any unearned premiums on any
insurance policies covering the Property, including, without limitation, the
right to

 

2

--------------------------------------------------------------------------------


 

receive and apply the proceeds of any insurance, judgments, or settlements made
in lieu thereof, for damage to the Property;

 

(h)         Tax Certiorari. All refunds, rebates or credits in connection with a
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari or any applications or proceedings for reduction;

 

(i)          Conversion. All proceeds of the conversion, voluntary or
involuntary, of any of the foregoing including, without limitation, proceeds of
insurance and condemnation awards, into cash or liquidation claims;

 

(j)          Rights. The right, in the name and on behalf of Borrower, to appear
in and defend any action or proceeding brought with respect to the Property and
to commence any action or proceeding to protect the interest of Trustee and/or
Lender in the Property;

 

(k)         Agreements. All agreements, contracts (including (A) that certain
Performance Bond and Payment Bond with National Fire Insurance Company of
Hartford and EMJ Corporation (“Contractor”) dated as of September 22, 2003, and
(B) that certain Standard Form of Agreement Between Borrower (as “Owner”) and
Contractor dated September 8, 2003 and (C) any other purchase, sale, option,
right of first refusal and other contracts pertaining to the Property),
certificates, instruments, franchises, permits, licenses, approvals, consents,
plans, specifications and other documents, now or hereafter entered into, and
all rights therein and thereto, respecting or pertaining to the use, occupation,
construction, management or operation of the Property (including any
Improvements or respecting any business or activity conducted on the Land and
any part thereof) and all right, title and interest of Debtor, therein and
thereunder, including, without limitation, the right, upon the happening of any
default hereunder, to receive and collect any sums payable to Debtor thereunder;

 

(l)          Trademarks. All tradenames (except that of NewQuest Properties),
trademarks, servicemarks, logos, copyrights, goodwill, books and records and all
other general intangibles relating to or used in connection with the operation
of the Property;

 

(m)        Accounts. All accounts, accounts receivable, escrows (including,
without limitation, all escrows, deposits, reserves and impounds established
pursuant to that certain Escrow Agreement for Reserves and Impounds of even date
herewith between Borrower and Lender; hereinafter, the “Escrow Agreement”),
documents, instruments, chattel paper, deposit accounts, investment property,
claims, reserves (including deposits) representations, warranties and general
intangibles, as one or more of the foregoing terms may be defined in the Uniform
Commercial Code, and all contract rights, franchises, books, records, plans,
specifications, permits, licenses (to the extent assignable), approvals,
actions, choses, commercial tort claims, suits, proofs of claim in bankruptcy
and causes of action which now or hereafter relate to, are derived from or are
used in connection with the Property, or the use, operation, maintenance,
occupancy or enjoyment thereof or the conduct of any business or activities
thereon (hereinafter collectively called the “Intangibles”); and

 

3

--------------------------------------------------------------------------------


 

(n)         Other Rights. Any and all other rights of Borrower in and to the
Property and any accessions, renewals, replacements and substitutions of all or
any portion of the Property and all proceeds derived from the sale, transfer,
assignment or financing of the Property or any portion thereof.

 

Section 1.2.     ASSIGNMENT OF RENTS. Borrower hereby absolutely and
unconditionally assigns to Lender Borrower’s right, title and interest in and to
all current and future Leases and Rents; it being intended by Borrower that this
assignment constitutes a present, absolute and unconditional assignment and not
an assignment for additional security only. Nevertheless, subject to the terms
of this Section 1.2 and the terms and conditions of that certain Assignment of
Leases and Rents of even date herewith from Borrower to Lender (the “ALR”),
Lender grants to Borrower a revocable license to collect and receive the Rents.
Borrower shall hold the Rents, or a portion thereof sufficient to discharge all
current sums due on the Debt, for use in the payment of such sums.

 

Section 1.3.     DEFINITION OF PERSONAL PROPERTY. For purposes of this Security
Instrument, the Property identified in Subsections 1.1(d) through 1.1(n),
inclusive, shall be collectively referred to herein as the “Personal Property.”

 

Section 1.4.     PLEDGE OF MONIES HELD. Borrower hereby pledges to Lender any
and all monies now or hereafter held by Lender, including, without limitation,
any sums deposited in the Funds (as defined in the Escrow Agreement), all
insurance proceeds described in Section 3.2 and condemnation awards or payments
described in Section 3.4, as additional security for the Obligations until
expended or applied as provided in this Security Instrument.

 

CONDITIONS TO GRANT

 

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Trustee, and the successors and assigns of Trustee, forever, by,
through and under Borrower, but not otherwise;

 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note and this Security Instrument, shall well and truly
perform the Other Obligations as set forth in this Security Instrument and shall
well and truly abide by and comply with each and every covenant and condition
set forth herein and in the Note, these presents and the estate hereby granted
shall cease, terminate and be void; provided however, that Borrower’s obligation
to indemnify and hold harmless Lender pursuant to the provisions hereof with
respect to matters relating to any period of time during which this Security
Instrument was in effect shall survive any such payment or release.

 

ARTICLE 2 - DEBT AND OBLIGATIONS SECURED

 

Section 2.1.     DEBT. This Security Instrument and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the following,
in such order of priority as Lender may determine in its sole discretion (the
“Debt”):

 

4

--------------------------------------------------------------------------------


 

(a)         the payment of the indebtedness evidenced by the Note in lawful
money of the United States of America;

 

(b)         the payment of interest, default interest, late charges and other
sums, as provided in the Note, this Security Instrument or the Other Loan
Documents (as hereinafter defined);

 

(c)         the payment of all other moneys agreed or provided to be paid by
Borrower in the Note, this Security Instrument or the Other Loan Documents;

 

(d)         the payment of all sums advanced pursuant to this Security
Instrument to protect and preserve the Property and the lien and the security
interest created hereby; and

 

(e)         the payment of all sums advanced, costs and expenses incurred, and
processing fees charged, by Lender in connection with the Debt or any part
thereof, any renewal, extension, or change of or substitution for the Debt or
any part thereof, or the acquisition or perfection of the security therefor,
whether made or incurred at the request of Borrower or Lender.

 

Section 2.2.     OTHER OBLIGATIONS. This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (the “Other Obligations”):

 

(a)         the performance of all other obligations of Borrower contained
herein;

 

(b)         the performance of each obligation of Borrower contained in any
other agreement given by Borrower to Lender which is for the purpose of further
securing the obligations secured hereby, and any amendments, modifications and
changes thereto; and

 

(c)         the performance of each obligation of Borrower contained in any
renewal, extension, amendment, modification, consolidation, change of, or
substitution or replacement for, all or any part of the Note, this Security
Instrument or the Other Loan Documents.

 

Section 2.3.     DEBT AND OTHER OBLIGATIONS. Borrower’s obligations for the
payment of the Debt and the performance of the Other Obligations shall be
referred to collectively herein as the “Obligations.”

 

Section 2.4.     PAYMENTS. Unless payments are made in the required amount in
immediately available funds at the place where the Note is payable, remittances
in payment of all or any part of the Debt shall not, regardless of any receipt
or credit issued therefor, constitute payment until the required amount is
actually received by Lender in funds immediately available at the place where
the Note is payable (or any other place as Lender, in Lender’s sole discretion,
may have established by delivery of written notice thereof to Borrower) and
shall be made and accepted subject to the condition that any check or draft may
be handled for collection in accordance with the practice of the collecting bank
or banks. Acceptance by Lender of any payment in an amount less than the amount
then due shall be deemed an acceptance on account

 

5

--------------------------------------------------------------------------------


 

only, and the failure to pay the entire amount then due shall (subject to any
right to notice and opportunity to cure provided herein) be and continue to be
an Event of Default (as hereinafter defined).

 

ARTICLE 3 - BORROWER COVENANTS

 

Borrower covenants and agrees that:

 

Section 3.1.     INCORPORATION BY REFERENCE. All the covenants, conditions and
agreements contained in (a) the Note, and (b) all and any of the documents other
than the Note or this Security Instrument now or hereafter executed by Borrowe,
and/or others and by or in favor of Lender in connection with the creation of
the Obligations, the payment of any other sums owed by Borrower to Lender or the
performance of any Obligations (collectively the “Other Loan Documents”), are
hereby made a part of this Security Instrument to the same extent and with the
same force as if fully set forth herein. The term “Loan Documents” as used
herein shall individually and collectively refer to the Note, this Security
Instrument and the Other Loan Documents; provided, however, that notwithstanding
any provision of this Security Instrument to the contrary, the Obligations of
the Borrower under that certain Environmental Indemnity Agreement of even date
herewith executed by Borrower in favor of Lender (the “Environmental Indemnity”)
shall not be deemed or construed to be secured by this Security Instrument or
otherwise restricted or affected by the foreclosure of the lien hereof or any
other exercise by Lender of its remedies hereunder or under any other Loan
Document, such Environmental Indemnity being intended by the signatories thereto
to be its (or their) unsecured obligation.

 

Section 3.2.     INSURANCE.

 

(a)         Borrower shall obtain and maintain (or cause to be obtained and
maintained, and for the purposes of this Section 3.2, satisfaction of any of the
requirements herein by a tenant under any Lease shall be deemed to be
satisfaction by Borrower hereunder), and shall pay (or cause to be paid) all
premiums in accordance with Subsection 3.2(b) below for, insurance for Borrower
and the Property providing at least the following coverages:

 

(i)      all risk insurance (including, without limitation, riot and civil
commotion, vandalism, malicious mischief, water, fire, burglary and theft and
without any exclusion for terrorism) on the Improvements and the Personal
Property and in each case (A) in an amount equal to 100% of the “Full
Replacement Cost,” which for purposes of this Security Instrument shall mean
actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation; (B)
containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all co-insurance provisions; (C) providing for no
deductible in excess of $100,000.00; and (D) containing Demolition Costs,
Increased Cost of Construction and “Ordinance or Law Coverage” or “Enforcement”
endorsements in amounts satisfactory to Lender if any of the Improvements or the
use of the Property shall at any time constitute legal non-conforming structures
or uses or the ability to rebuild the Improvements is restricted or prohibited.
The Full

 

6

--------------------------------------------------------------------------------


 

Replacement Cost may be redetermined from time to time by an appraiser or
contractor designated and paid by Lender or by an engineer or appraiser in the
regular employ of the insurer. No omission on the part of Lender to request any
such appraisals shall relieve Borrower of any of its obligations under this
Subsection;

 

(ii)     commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined single limit of not less than $1,000,000.00 and not less than
$3,000,000.00 if the Property has one or more elevators, as well as liquor
liability insurance in a minimum amount of $2,000,000.00 if any part of the
Property is covered by a liquor license and an aggregate coverage limit
acceptable to Lender; (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all written and oral contracts; (5) contractual
liability covering the indemnities contained in Section 11.1 hereof to the
extent the same is available; and (D) to be without deductible;

 

(iii)    business income insurance (A) with loss payable to Lender; (B) covering
losses of income and Rents derived from the Property, (C) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and Personal Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of twelve (12) months from the date of
the loss, whichever first occurs, and notwithstanding that the policy may expire
prior to the end of such period; and (D) in an amount equal to 100% of the
projected gross income from the Property (on an actual loss sustained basis) for
a period continuing until the restoration of the Property is completed. The
amount of such business income insurance shall be determined by Lender prior to
the date hereof and at least once each year thereafter based on Borrower’s
reasonable estimate of the gross income from the Property for the succeeding
twelve (12) month period. All insurance proceeds payable to Lender pursuant to
this Subsection 3.2(a) shall be held by Lender and shall be applied first to the
obligations secured hereunder from time to time due and payable hereunder and
under the Note; provided, however, that nothing herein contained shall be deemed
to relieve Borrower of its obligations to pay the obligations secured hereunder
on the respective dates of payment provided for in the Note except to the extent
such amounts are actually paid out of the proceeds of such business income
insurance;

 

(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements: (A) owners will be
named as additional insureds on tenant’s or contractor’s liability policies; and
(B) the insurance provided for in Subsection 3.2(a)(i) written in a so-called
builder’s

 

7

--------------------------------------------------------------------------------


 

risk completed value form (1) on a non-reporting basis, (2) against all risks
insured against pursuant to Subsection 3.2(a)(i), (3) including permission to
occupy the Property, and (4) with an agreed amount endorsement waiving
co-insurance provisions;

 

(v)     workers’ compensation, subject to the statutory limits of the state in
which the Property is located, and employer’s liability insurance with a limit
of at least $2,000,000.00 per accident and per disease per employee, and
$2,000,000.00 for disease aggregate in respect of any work or operations on or
about the Property, or in connection with the Property or its operation (if
applicable);

 

(vi)    comprehensive boiler and machinery insurance (without exclusion for
explosion), if applicable, in amounts as shall be reasonably required by Lender
and covering all boilers or other pressure vessels, machinery and equipment
located at or about the Property (including, without limitation, electrical
equipment, sprinkler systems, heating and air conditioning equipment,
refrigeration equipment and piping);

 

(vii)   if any portion of the Improvements is currently or at any time in the
future located in a federally designated “special flood hazard area,” flood
hazard insurance in an amount equal to the lesser of (A) the Full Replacement
Cost or (B) the maximum amount of such insurance available under the National
Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the
National Flood Insurance Reform Act of 1994, as each may be amended; and

 

(viii)  such other insurance and in such amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the Property located in or
around the region in which the Property is located, including, without
limitation, earthquake insurance (in the event the Property is located in an
area with a high degree of seismic activity), sinkhole insurance, mine
subsidence insurance and environmental insurance.

 

(b)         All insurance provided for in Subsection 3.2(a) hereof shall be
obtained under valid and enforceable policies (the “Policies” or in the
singular, the “Policy”), in such forms and, from time to time after the date
hereof, in such amounts as may from time to time be reasonably satisfactory to
Lender, issued by financially sound and responsible insurance companies
authorized to do business in the state in which the Property is located as
admitted or unadmitted carriers which, in either case, have been approved by
Lender (with such approval not to be unreasonably withheld) and which have a
claims paying ability rating of A or better issued by Standard & Poor’s Ratings
Group or with a claims paying ability rating otherwise acceptable to Lender
(each such insurer shall be referred to below as a “Qualified Insurer”). Such
Policies shall not be subject to invalidation due to the use or occupancy of the
Property for purposes more hazardous than the use of the Property at the time
such Policies were issued. No Policy required under Sections 3.2(a)(i) and (iii)
hereof shall contain an exclusion from coverage

 

8

--------------------------------------------------------------------------------


 

under such Policy for loss or damage incurred as a result of an act of terrorism
or similar acts of sabotage. Not less than thirty (30) days prior to the
expiration dates of the Policies theretofore furnished to Lender pursuant to
Subsection 3.2(a), certified copies of the Policies marked “premium paid” or
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”), shall be delivered by Borrower to Lender;
provided, however, that in the case of renewal Policies, Borrower may furnish
Lender with binders therefor to be followed by the original Policies when
issued.

 

(c)         Borrower shall not obtain (i) separate insurance concurrent in form
or contributing in the event of loss with that required in Subsection 3.2(a) to
be furnished by, or which may be reasonably required to be furnished by,
Borrower, or (ii) any umbrella or blanket liability or casualty Policy unless,
in each case, Lender’s interest is included therein as provided in this Security
Instrument and such Policy is issued by a Qualified Insurer. If Borrower obtains
separate insurance or an umbrella or a blanket Policy, Borrower shall notify
Lender of the same and shall cause certified copies of each Policy to be
delivered as required in Subsection 3.2(a). Any blanket insurance Policy shall
specifically allocate to the Property the amount of coverage from time to time
required hereunder and shall otherwise provide the same protection as would a
separate Policy insuring only the Property in compliance with the provisions of
Subsection 3.2(a).

 

(d)         All Policies of insurance provided for or contemplated by Subsection
3.2(a) shall name Leader, its successors and assigns, including any servicers,
trustees or other designers of Lender, and Borrower as the insured or additional
insured, as their respective interests may appear, and in the case of property
damage, boiler and machinery, and flood insurance, shall contain a so-called New
York standard non-contributing Lender clause in favor of Lender providing that
the loss thereunder shall be payable to Lender.

 

(e)         All Policies of insurance provided for in Subsection 3.2(a), shall
contain clauses or endorsements to the effect that:

 

(i)      no act or negligence of Borrower, or anyone acting for Borrower, or of
any tenant under any Lease or other occupant, or failure to comply with the
provisions of any Policy which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;

 

(ii)     the Policy shall not be canceled without at least thirty (30) days’
prior written notice to Lender;

 

(iii)    each Policy shall provide that the issuers thereof shall give written
notice to Lender if the Policy has not been renewed thirty (30) days prior to
its expiration; and

 

(iv)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.

 

9

--------------------------------------------------------------------------------


 

(f)          Borrower shall furnish to Lender within ten (10) calendar days
after Lender’s request therefor (but not more than once per calendar year), a
statement certified by Borrower or a duly authorized officer of Borrower of the
amounts of insurance maintained in compliance herewith, of the risks covered by
such insurance and of the insurance company or companies which carry such
insurance.

 

(g)         If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right but not the obligation, without notice to Borrower, to take such action as
Lender deems reasonably necessary to protect its interest in the Property,
including, without limitation, the obtaining of such insurance coverage in the
form and amounts required hereunder, and all expenses incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and until paid shall be
secured by this Security Instrument and shall bear interest at the Default Rate
(as defined in the Note). Lender shall endeavor to provide Borrower with 24
hours notice prior to taking the action contemplated in this subsection
provided, that, the failure of Lender to provide such notice shall not, in any
way, prejudice Lender’s right to take any such action.

 

(h)         If the Property shall be damaged or destroyed, in whole or in part,
by fire or other casualty, Borrower shall give prompt notice thereof to Lender.

 

(i)      In case of loss covered by Policies, Lender may either (1) settle and
adjust any claim without the consent of Borrower, or (2) allow Borrower to agree
with the insurance company or companies on the amount to be paid upon the loss;
provided that, if no Event of Default shall have occurred and be continuing (A)
Borrower may adjust losses aggregating not in excess of $250,000.00 if such
adjustment is carried out in a competent and timely manner and (B) Lender shall
not settle or adjust any such claim without the consent of Borrower, which
consent shall not be unreasonably withheld or delayed. In any case Lender shall
and is hereby authorized to collect and receive any such insurance proceeds; and
the expenses incurred by Lender in the adjustment and collection of insurance
proceeds shall become part of the Debt and be secured hereby and shall be
reimbursed by Borrower to Lender upon demand (unless deducted by and reimbursed
to Lender from such proceeds).

 

(ii)     In the event of any insured damage to or destruction of the Property or
any part thereof (herein called an “Insured Casualty”), if (A) less than 30% of
the total floor area of the Improvements has been damaged, destroyed or rendered
unusable as a result of such Insured Casualty and in the reasonable judgment of
Lender, the Property can be restored within six (6) months after insurance
proceeds are made available and at least six (6) months prior to the Maturity
Date (as defined in the Note) to an economic unit not less valuable (including
an assessment by Lender of the impact of the termination of any Leases due to
such Insured Casualty) and not less useful than the same was prior to the
Insured Casualty, and after such restoration will adequately secure the
outstanding balance of the Debt; (B) Leases demising in the aggregate a

 

10

--------------------------------------------------------------------------------


 

percentage amount equal to or greater than seventy-five percent (75%) of the
total rentable space in the Property which has been demised under executed and
delivered Leases in effect as of the date of the occurrence of such fire or
other casualty shall remain in full force and effect during and after the
completion of the restoration, notwithstanding the occurrence of any such
Insured Casualty and Borrower furnishes to Lender evidence satisfactory to
Lender that all tenants under Material Leases (as defined in the ALR) shall
continue to operate their respective space at the Property after the completion
of the Restoration; and (C) no Event of Default (hereinafter defined) shall have
occurred and be continuing (except a non-monetary Event of Default resulting
solely from such casualty), then the proceeds of insurance shall be applied to
reimburse Borrower for the cost of restoring, repairing, replacing or rebuilding
the Property or part thereof subject to Insured Casualty, as provided below.
Additionally, in the event or any insured damage to or destruction to any
portion of the Property which Borrower is required to restore pursuant to any
Lease, provided no Event of Default shall have occurred and be then continuing,
then the proceeds of insurance shall be applied to reimburse Borrower for the
cost of restoring, repairing, replacing or rebuilding the Property or part
thereof subject to Insured Casualty, as provided below. In any such case,
Borrower hereby covenants and agrees forthwith to commence and diligently to
prosecute such restoring, repairing, replacing or rebuilding; provided, however,
in any event Borrower shall pay all costs (and if required by Lender, Borrower
shall deposit the total thereof with Lender in advance) of such restoring,
repairing, replacing or rebuilding in excess of the net proceeds of insurance
made available pursuant to the terms hereof.

 

(iii)    Except as provided above, the proceeds of insurance collected upon any
Insured Casualty shall, at the option of Lender in its sole reasonable
discretion, be applied to the payment of the Debt or applied to reimburse
Borrower for the cost of restoring, repairing, replacing or rebuilding the
Property or part thereof subject to the Insured Casualty, in the manner set
forth below. Any such application to the Debt shall not be considered a
voluntary prepayment requiring payment of the prepayment consideration provided
in the Note, and shall not reduce or postpone any payments otherwise required
pursuant to the Note, other than the final payment on the Note.

 

(iv)    Regardless of whether proceeds of insurance, if any, are made available
to Borrower for the restoring, repairing, replacing or rebuilding of the
Property, Borrower hereby covenants to restore, repair, replace or rebuild the
same to be of at least equal value and of substantially the same character as
prior to such damage or destruction, all to be effected in accordance with
applicable law and plans and specifications approved in advance by Lender, which
approval shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Lender shall not compel Borrower to rebuild
portions of the Improvements damaged in connection with an Insured Casualty for
which no Lease is then in effect (other than to remove debris and to restore the
affected area to a good and safe condition in keeping with the condition of the
balance of the

 

11

--------------------------------------------------------------------------------


 

Property), in which case any related insurance proceeds shall, unless Lender is
otherwise entitled to apply such proceeds to the payment of the Debt in
accordance with the provisions hereof, be held by Lender in an interest bearing
account and disbursed for the costs of rebuilding such Improvements in the
manner provided herein upon the execution of a Lease for such space.

 

(v)     If Borrower is entitled to reimbursement out of insurance proceeds held
by Lender, such proceeds shall be disbursed from time to time upon Lender being
furnished with (1) evidence reasonably satisfactory to it (which evidence may
include inspections of the work performed) that such portion of the restoration,
repair, replacement and rebuilding covered by the disbursement has been
completed in accordance with plans and specifications approved by Lender, (2)
evidence reasonably satisfactory to it of the estimated cost of completion of
the restoration, repair, replacement and rebuilding, (3) funds, or, at Lender’s
option, assurances reasonably satisfactory to Lender that such funds are
available, sufficient in addition to the proceeds of insurance to complete the
proposed restoration, repair, replacement and rebuilding, and (4) such
architect’s certificates, waivers of lien, contractor’s sworn statements, title
insurance endorsements, bonds, plats of survey and such other evidences of cost,
payment and performance as Lender may reasonably require and approve; and Lender
may, in any event, require that all plans and specifications for such
restoration, repair, replacement and rebuilding be submitted to and approved by
Lender (which approval shall not be unreasonably withheld, conditioned or
delayed) prior to commencement of work. With respect to disbursements to be made
by Lender: (A) no payment made prior to the final completion of the restoration,
repair, replacement and rebuilding shall exceed ninety percent (90%) of the
value of the work performed from time to time; (B) funds other than proceeds of
insurance shall be disbursed prior to disbursement of such proceeds; and (C) at
all times, the undisbursed balance of such proceeds remaining in the hands of
Lender, together with funds deposited for that purpose or irrevocably committed
to the satisfaction of Leader by or on behalf of Borrower for that purpose,
shall be at least sufficient in the reasonable judgment of Lender to pay for the
cost of completion of the restoration, repair, replacement or rebuilding, free
and clear of all liens or claims for lien and the costs described in Subsection
3.2(h)(vi) below. Any surplus which may remain out of insurance proceeds held by
Lender after payment of such costs of restoration, repair, replacement or
rebuilding shall be paid to any party entitled thereto. In no event shall Lender
assume any duty or obligation for the adequacy, form or content of any such
plans and specifications, nor for the performance, quality or workmanship of any
restoration, repair, replacement and rebuilding. Notwithstanding the foregoing
provisions of this Subsection 3.2(h)(v), if the insurance proceeds shall be less
than $250,000 and the costs of completing the restoration shall be less than
$250,000, the insurance proceeds will be disbursed by Lender to Borrower upon
receipt, provided that the conditions set forth in Subsection 3.2(h)(ii) hereof
are met and Borrower delivers to Lender a written undertaking to expeditiously
commence and to satisfactorily complete with due diligence the restoration in
accordance with the terms of this Security Instrument.

 

12

--------------------------------------------------------------------------------


 

(vi)    Notwithstanding anything to the contrary contained herein, the proceeds
of insurance reimbursed to Borrower in accordance with the terms and provisions
of this Security Instrument shall be reduced by the reasonable costs (if any)
incurred by Lender in the adjustment and collection thereof and in the
reasonable costs incurred by Lender of paying out such proceeds (including,
without limitation, reasonable attorneys’ fees and costs paid to third parties
for inspecting the restoration, repair, replacement and rebuilding and reviewing
the plans and specifications therefor).

 

Section 3.3.     PAYMENT OF TAXES, ETC.

 

(a)         Borrower shall pay (or cause to be paid) all taxes, assessments,
water rates, sewer rents, governmental impositions, and other charges, including
without limitation, vault charges and license fees for the use of vaults, chutes
and similar areas adjoining the Land, now or hereafter levied or assessed or
imposed against the Property or any part thereof (the “Taxes”), all ground
rents, maintenance charges and similar charges, now or hereafter levied or
assessed or imposed against the Property or any part thereof (the “Other
Charges”), and all charges for utility services provided to the Property as same
become due and payable. Borrower will deliver to Lender, promptly upon Lender’s
request, evidence satisfactory to Lender that the Taxes, Other Charges and
utility service charges which Borrower is obligated to pay have been so paid or
are not then delinquent. Borrower shall not allow and shall promptly cause to be
paid and discharged all Taxes and Other Charges which may be or become a lien or
charge against the Property. Except to the extent sums sufficient to pay all
Taxes and Other Charges have been deposited with Lender in accordance with the
terms of this Security Instrument, Borrower shall furnish to Lender paid
receipts for the payment of the Taxes prior to the date the same shall become
delinquent.

 

(b)         After prior written notice to Lender, Borrower, at its own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the Taxes, Other Charges, utility service charges,
and any lien or charge whatsoever (each, a “Contested Obligation”), provided
that (i) no Event of Default has occurred and is continuing under the Note, this
Security Instrument or any of the Other Loan Documents, (ii) Borrower is
permitted to do so under the provisions of any other mortgage, deed of trust or
deed to secure debt affecting the Property, (iii) such proceeding shall suspend
the collection of such Contested Obligation from Borrower and from the Property
or Borrower shall have paid all of the Contested Obligation under protest, (iv)
such proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder, (v) neither the Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost, (vi) without duplication of amounts deposited pursuant to
subclause (vii) hereof, Borrower shall have set aside and deposited with Lender
adequate reserves for the payment of the Contested Obligation, together with all
interest and penalties thereon, unless Borrower has paid all of the Contested
Obligation under protest, and (vii) Borrower shall have furnished the

 

13

--------------------------------------------------------------------------------


 

security as may be required in the proceeding to insure the payment of any
Contested Obligation, together with all interest and penalties thereon.

 

Section 3.4.     CONDEMNATION. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender is hereby irrevocably appointed as
Borrower’s attorney-in-fact, coupled with an interest, with exclusive power to
collect, receive and retain any award or payment for said condemnation or
eminent domain and to make any compromise or settlement in connection with such
proceeding, subject to the provisions of this Security Instrument.
Notwithstanding any taking by any public or quasi-public authority through
eminent domain or otherwise (including but not limited to any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Security Instrument and the Debt shall not be reduced
until any award or payment therefor shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the award by the condemning authority but shall be entitled to receive
out of the award interest at the rate or rates provided herein or in the Note.
Borrower shall cause the award or payment made in any condemnation or eminent
domain proceeding, which is payable to Borrower, to be paid directly to Lender.
Provided less than ten percent (10%) of the Land constituting the Property is
taken, and such Land is located along the perimeter or periphery of the Property
or along a public street, and no portion of the Improvements is the subject of
such proceeding, Lender shall allow Borrower to use the proceeds of such
condemnation toward the repair and restoration of the Property subject to and in
accordance with terms and conditions similar to those set forth in Section
3.2(h) hereof, including, without limitation, the satisfaction of the conditions
set forth in Section 3.2(h)(ii). Lender may apply any award or payment to the
reduction or discharge of the Debt whether or not then due and payable (such
application to be free from any prepayment consideration provided in the Note,
except that if an Event of Default, or an event which with notice and/or the
passage of time, or both, would constitute an Event of Default, has occurred,
then such application shall be subject to the full prepayment consideration
computed in accordance with the Note). If the Property is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the award or
payment, Lender shall have the right, whether or not a deficiency judgment on
the Note shall have been sought, recovered or denied, to receive the award or
payment, or a portion thereof sufficient to pay the Debt. Regardless of whether
any award or payment is made available to Borrower for the restoring, repairing,
replacing or rebuilding of the Property, Borrower hereby covenants to restore,
repair, replace or rebuild the same to be of at least equal value and of
substantially the same character as prior to such condemnation or eminent domain
proceeding, all to be effected in accordance with applicable law and plans and
specifications approved in advance by Lender, which approval shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Lender shall not compel Borrower to rebuild portions of the Improvements
affected by a taking by any public or quasi-public authority through eminent
domain or otherwise for which no Lease is then in effect (other than to remove
debris and to restore the affected area to a good and safe condition in keeping
with the condition of the balance of the Property), in which case any
condemnation proceeds shall, unless Lender is otherwise entitled to apply such
proceeds to the payment of the Debt in accordance with the provisions hereof, be
held by Lender in an interest bearing account

 

14

--------------------------------------------------------------------------------


 

and disbursed for the costs of rebuilding such Improvements in the manner
provided herein upon the execution of a Lease for such space.

 

Section 3.5.     USE AND MAINTENANCE OF PROPERTY. Borrower shall cause the
Property to be maintained and operated in a good and safe condition and repair
and in keeping with the condition and repair of properties of a similar use,
value, age, nature and construction. Borrower shall not use, maintain or operate
the Property in any manner which constitutes a public or private nuisance or
which makes void, voidable, or cancelable, or increases the premium of, any
insurance then in force with respect thereto. The Improvements and the Personal
Property shall not be removed, demolished (except in connection with a casualty)
or materially altered (except for normal replacement of the Personal Property
with items of the same utility and of equal or greater value, and except as
permitted by any existing Leases) without the prior written consent of Lender,
which approval shall not be unreasonably withheld, conditioned or delayed.
Except as otherwise expressly permitted herein, Borrower shall promptly repair,
replace or rebuild any part of the Property which may be destroyed by any
casualty, or becomes damaged, worn or dilapidated or which may be affected by
any proceeding of the character referred to in Section 3.4 hereof and shall
complete and pay for any structure at any time in the process of construction or
repair on the Land. Borrower shall not initiate, without Lender’s prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned, join in, acquiesce in, or consent to any change in any private
restrictive covenant (other than use restrictions under the Leases), zoning law
or other public or private restriction, limiting or defining the uses which may
be made of the Property or any part thereof. If under applicable zoning
provisions the use of all or any portion of the Property is or shall become a
nonconforming use, Borrower will not cause or permit the nonconforming use to be
discontinued or abandoned without the express written consent of Lender.
Borrower shall not take any steps whatsoever to convert the Property, or any
portion thereof, to a condominium or cooperative form of management. In
connection with any proposed new easement or restrictive covenant or
modification of any existing easement or restrictive covenant, Lender shall use
good faith efforts to respond within twenty (20) days after Lender’s receipt of
both Borrower’s written request for approval or consent and all relevant
information regarding such request. If Lender fails to respond to such request
within such twenty (20) day period, and such request contained a legend clearly
marked in not less than fourteen (14) point bold face type, underlined, in all
capital letters “REQUEST DEEMED APPROVED IF NO RESPONSE WITHIN 20 DAYS”, Lender
shall be deemed to have approved or consented to such matter.

 

Section 3.6.     WASTE. Borrower shall not commit or suffer any waste of the
Property or, without first obtaining such additional insurance as may be
necessary to cover a proposed change in use of the Property, make any change in
the use of the Property which will in any way materially increase the risk of
fire or other hazard arising out of the operation of the Property, or take any
action that might invalidate or give cause for cancellation of any Policy, or do
or permit to be done thereon anything that may in any way impair the value of
the Property or the security of this Security Instrument. Borrower will not,
without the prior written consent of Lender, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Land, regardless of the depth thereof or the method of
mining or extraction thereof.

 

15

--------------------------------------------------------------------------------


 

Section 3.7.     COMPLIANCE WITH LAWS; ALTERATIONS.

 

(a)         Borrower shall promptly comply (or cause to be complied) with all
existing and future federal, state and local laws, orders, ordinances,
governmental rules and regulations or court orders affecting or which may be
interpreted to affect the Property, or the use thereof, including, but not
limited to, the Americans with Disabilities Act (the “ADA”) (collectively
“Applicable Laws”).

 

(b)         Notwithstanding any provisions set forth herein or in any document
regarding Lender’s approval of alterations of the Property, Borrower shall not
alter the Property in any manner which would increase Borrower’s
responsibilities for compliance with Applicable Laws without the prior written
approval of Lender. Lender’s approval of the plans, specifications, or working
drawings for alterations of the Property shall create no responsibility or
liability on behalf of Lender for their completeness, design, sufficiency or
their compliance with Applicable Laws. The foregoing shall apply to tenant
improvements constructed by Borrower or by any of its tenants. Lender may
condition any such approval upon receipt of a certificate of compliance with
Applicable Laws from an independent architect, engineer, or other person
acceptable to Lender.

 

(c)         Borrower shall give prompt notice to Lender of the receipt by
Borrower of any notice related to a violation of any Applicable Laws and of the
commencement of any proceedings or investigations which relate to compliance
with Applicable Laws.

 

(d)         Borrower shall take appropriate measures to prevent and will not
engage in or knowingly permit any illegal activities at the Property.

 

(e)         From and after the completion of the initial Improvements to be
constructed at the Property, Borrower shall not enter into any contract or
contracts for construction outstanding at any one time which individually or in
the aggregate provide for payments by Borrower in excess of five percent (5%) of
the outstanding principal balance of the Note (the “Threshold Amount”) unless
(i) Lender shall have approved of such contract(s), such approval not to be
unreasonably withheld or delayed and (ii) if the total unpaid amounts due by
Borrower and payable under such contract(s) shall at any time exceed the
Threshold Amount, as security for Borrower’s obligations under such contract(s),
Borrower shall cause an affiliate or principal of Borrower or the related tenant
or contractor (but not Borrower) to deliver to Lender, cash, a completion and
performance bond or an irrevocable letter of credit (payable on sight draft
only) issued by a financial institution having a rating by S&P of not less than
“A-1+” in the amount by which the amounts payable by Borrower under such
contract(s) exceed the Threshold Amount.

 

Section 3.8.     BOOKS AND RECORDS.

 

(a)         Borrower shall keep accurate books and records of account in
accordance with sound accounting principles in which full, true and correct
entries shall be promptly made with respect to Borrower, the Property and the
operation thereof, and will permit all such books and records (including without
limitation all contracts, statements, invoices, bills and claims for labor,
materials and services supplied for the construction, repair or operation to
Borrower of the Improvements) to be inspected or audited and copies made

 

16

--------------------------------------------------------------------------------


 

by Lender and its representatives during normal business hours and at any other
reasonable times. Borrower represents that its chief executive office is as set
forth in the introductory paragraph of this Security Instrument and that all
books and records pertaining to the Property are maintained at the Property or
such other location as may be expressly disclosed to Lender in writing. Borrower
will furnish, or cause to be furnished, to Lender on or before forty-five (45)
calendar days after the end of each calendar quarter the following items, each
certified by Borrower as being true and correct in all material respects, in
such format and in such detail as Lender or its servicer may reasonably request:

 

(i)      a written statement (rent roll) dated as of the last day of each such
calendar quarter identifying each of the Leases by the term, space occupied,
rental required to be paid (including percentage rents and tenant sales),
security deposit paid, any rental concessions, all rent escalations, any rents
paid more than one (1) month in advance, any special provisions or inducements
granted to tenants, any taxes, maintenance and other common charges paid by
tenants, all vacancies and identifying any defaults or payment delinquencies
thereunder; and

 

(ii)     quarterly and year-to-date operating statements prepared for each
calendar quarter during each such reporting period detailing the total revenues
received, total expenses incurred, total cost of all capital improvements, total
debt service and total cash flow.

 

(b)         Within one hundred twenty (120) calendar days following the end of
each calendar year, Borrower shall furnish a statement of the financial affairs
and condition of the Borrower and the Property including a statement of profit
and loss for the Property in such format and in such detail as Lender or its
servicer may reasonably request, and setting forth the financial condition and
the income and expenses for the Property for the immediately preceding calendar
year prepared and certified by Borrower as being true and correct in all
material respects. Borrower shall deliver to Lender copies of all income tax
returns, requests for extension and other similar items within fifteen (15) days
of delivery of same to the Internal Revenue Service.

 

(c)         Borrower will permit representatives appointed by Lender, including
independent accountants, agents, attorneys, appraisers and any other persons, to
visit and inspect, subject to the rights of tenants and other occupants of the
Property, during its normal business hours and at any other reasonable times any
of the Property and to make photographs thereof, and to write down and record
any information such representatives obtain, and shall permit Lender or its
representatives to investigate and verify the accuracy of the information
furnished to Lender under or in connection with this Security Instrument or any
of the Other Loan Documents and to discuss all such matters with its officers,
employees and representatives. Borrower will furnish to Lender at Borrower’s
expense all evidence which Lender may from time to time reasonably request as to
the accuracy and validity of or compliance with all representations and
warranties made by Borrower in the Loan Documents and satisfaction of all
conditions contained therein. Any inspection or audit of the Property or the
books and records of Borrower, or the procuring of documents and financial and
other information, by or on behalf of Lender,

 

17

--------------------------------------------------------------------------------


 

shall be at Borrower’s expense (not to exceed $1,000 per year unless an Event of
Default then exists) and shall be for Lender’s protection only, and shall not
constitute any assumption of responsibility or liability by Lender to Borrower
or anyone else with regard to the condition, construction, maintenance or
operation of the Property, nor Lender’s approval of any certification given to
Lender nor relieve Borrower of any of Borrower’s obligations.

 

(d)         Prior to the transfer of the Loan by Lender pursuant to Section 16.1
hereof, Borrower shall deliver to Lender the reports required by Section 3.8(a)
on a monthly basis. Such reports shall be delivered within twenty (20) calendar
days after the end of each calendar month.

 

Section 3.9.     PAYMENT FOR LABOR AND MATERIALS. Borrower will promptly pay (or
cause to be paid) when due all bills and costs for labor, materials, and
specifically fabricated materials incurred in connection with the Property and,
except for liens being contested in accordance with Section 3.3(b) above, never
permit to exist beyond the due date thereof in respect of the Property or any
part thereof any lien or security interest, even though inferior to the liens
and the security interests hereof, and in any event never permit to be created
or exist in respect of the Property or any part thereof any other or additional
lien or security interest other than the liens or security interests hereof,
except for the Permitted Exceptions (as hereinafter defined).

 

Section 3.10. PERFORMANCE OF OTHER AGREEMENTS. Borrower shall observe and
perform each and every term to be observed or performed by Borrower pursuant to
the terms of any agreement or recorded instrument affecting or pertaining to the
Property, or given by Borrower to Lender for the purpose of further securing an
obligation secured hereby and any amendments, modifications or changes thereto.

 

ARTICLE 4 - SPECIAL COVENANTS

 

Borrower covenants and agrees that:

 

Section 4.1.     PROPERTY USE. The Property shall be used only for a retail
shopping center, retail office and business office uses and related ancillary
commercial uses that are consistent with similar first-class retail shopping
centers, and for no other use without the prior written consent of Lender, which
consent may be withheld in Lender’s sole and absolute discretion.

 

Section 4.2.     ERISA.

 

(a)         It shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Security Instrument and the Other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).

 

(b)         It shall deliver to Lender such certifications or other evidence
from time to time throughout the term of the Security Instrument, as requested
by Lender in its sole

 

18

--------------------------------------------------------------------------------


 

discretion, that (i) Borrower is not an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower is not subject
to state statutes regulating investments and fiduciary obligations with respect
to governmental plans; and (iii) one or more of the following circumstances is
true:

 

(i)      Equity interests in Borrower are publicly offered securities, within
the meaning of 29 C.F.R §2510.3-101(b)(2);

 

(ii)     Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or

 

(iii)    Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e) or an
investment company registered under The Investment Company Act of 1940.

 

Section 4.3.     SINGLE PURPOSE ENTITY. (1) Borrower covenants and agrees that
it has not and shall not:

 

(a)         engage in any business or activity other than the acquisition,
ownership, operation and maintenance of the Property, and activities incidental
thereto, except with respect to Borrower’s previous ownership of those portions
of the shopping center of which the Property is a part in which title was held
by Borrower but were conveyed by Borrower on or before the date hereof (the
“Released Outparcels”);

 

(b)         acquire or own any material asset other than (i) the Property and
(ii) such incidental Personal Property as may be necessary for the operation of
the Property, except that Borrower previously owned the Released Outparcels;

 

(c)         merge into or consolidate with any person or entity or dissolve,
terminate or liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure, without in
each case Lender’s consent;

 

(d)         fail to preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its organization or formation, or without the prior written consent of
Lender, amend, modify, terminate or fail to comply with the provisions of
Borrower’s Partnership Agreement, Articles or Certificate of Incorporation,
Articles of Organization, Operating Agreement or similar organizational
documents, as the case may be;

 

(e)         own any subsidiary or make any investment in or acquire the
obligations or securities of any other person or entity without the consent of
Lender;

 

(f)          commingle its assets with the assets of any of its partner(s),
members, shareholders, affiliates, or of any other person or entity or transfer
any assets to any such person or entity other than distributions on account of
equity interests in the Borrower permitted hereunder and properly accounted for;

 

19

--------------------------------------------------------------------------------


 

(g)         incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (x) the Debt, (y)
construction obligations for which any applicable security has been provided in
accordance with Section 2.11 of the Escrow Agreement and Section 3.7(e) hereof,
and (z) trade payables incurred in the ordinary course of its business of owning
and operating the Property, provided that such debt is (i) not evidenced by a
note, (ii) is paid within sixty (60) days of the date incurred, (iii) does not
exceed, in the aggregate, four percent (4%) of the outstanding principal balance
of the Note and (iv) is payable to trade creditors and in amounts as are normal
and reasonable under the circumstances;

 

(h)         allow any person or entity to pay its debts and liabilities (except
a Guarantor or Indemnitor) or fail to pay its debts and liabilities solely from
its own assets;

 

(i)          fail to maintain its records, books of account and bank accounts
separate and apart from those of the shareholders, partners, members, principals
and affiliates of Borrower, the affiliates of a shareholder, partner or member
of Borrower, and any other person or entity or fail to prepare and maintain its
own financial statements in accordance with sound accounting practices and
susceptible to audit, or if such financial statements are consolidated fail to
cause such financial statements to contain footnotes disclosing that the
Property is actually owned by the Borrower;

 

(j)          enter into any contract or agreement with any shareholder, partner,
member, principal or affiliate of Borrower, any guarantor of all or a portion of
the Debt (a “Guarantor”) or any shareholder, partner, member, principal or
affiliate thereof, except upon terms and conditions that are intrinsically fair
and substantially similar to those that would be available on an arms-length
basis with third parties other than any shareholder, partner, member, principal
or affiliate of Borrower or Guarantor, or any shareholder, partner, member,
principal or affiliate thereof;

 

(k)         seek dissolution or winding up in whole, or in part;

 

(l)          fail to correct any known misunderstandings regarding the separate
identity of Borrower;

 

(m)        guarantee or become obligated for the debts of any other entity or
person or hold itself out to be responsible or pledge its assets or credit
worthiness for the debts of another person or entity or allow any person or
entity to hold itself out to be responsible or pledge its assets or credit
worthiness for the debts of the Borrower (except for a Guarantor or Indemnitor);

 

(n)         make any loans or advances to any third party, including any
shareholder, partner, member, principal or affiliate of Borrower, or any
shareholder, partner, member, principal or affiliate thereof;

 

(o)         fail to file its own tax returns or to use separate contracts,
purchase orders, stationery, invoices and checks;

 

20

--------------------------------------------------------------------------------


 

(p)         fail either to hold itself out to the public as a legal entity
separate and distinct from any other entity or person or to conduct its business
solely in its own name in order not (i) to mislead others as to the entity with
which such other party is transacting business, or (ii) to suggest that Borrower
is responsible for the debts of any third party (including any shareholder,
partner, member, principal or affiliate of Borrower, or any shareholder,
partner, member, principal or affiliate thereof);

 

(q)         fail to allocate fairly and reasonably among Borrower and any third
party (including, without limitation, any Guarantor) any overhead for common
employees, shared office space or other overhead and administrative expenses;

 

(r)          allow any person or entity to pay the salaries of its own employees
or fail to maintain a sufficient number of employees for its contemplated
business operations;

 

(s)         fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations;

 

(t)          file a voluntary petition or otherwise initiate proceedings to have
the Borrower or any general partner or managing member adjudicated bankrupt or
insolvent, or consent to the institution of bankruptcy or insolvency proceedings
against the Borrower or any general partner or managing member, or file a
petition seeking or consenting to reorganization or relief of the Borrower or
any general partner or managing member as debtor under any applicable federal or
state law relating to bankruptcy, insolvency, or other relief for debtors with
respect to the Borrower or any general partner or managing member; or seek or
consent to the appointment of any trustee, receiver, conservator, assignee,
sequestrator, custodian, liquidator (or other similar official) of the Borrower
or any general partner or managing member or of all or any substantial part of
the properties and assets of the Borrower or any general partner or managing
member, or make any general assignment for the benefit of creditors of the
Borrower or any general partner or managing member, or admit in writing the
inability of the Borrower or any general partner or managing member to pay its
debts generally as they become due or declare or effect a moratorium on the
Borrower or any general partner or managing member debt or take any action in
furtherance of any such action;

 

(u)         share any common logo with or hold itself out as or be considered as
a department or division of (i) any shareholder, partner, principal, member or
affiliate of Borrower, (ii) any affiliate of a shareholder, partner, principal,
member or affiliate of Borrower, or (iii) any other person or entity or allow
any person or entity to identify the Borrower as a department or division of
that person or entity;

 

(v)         conceal assets from any creditor, or enter into any transaction with
the intent to hinder, delay or defraud creditors of the Borrower or the
creditors of any other person or entity; or

 

21

--------------------------------------------------------------------------------


 

(w)        fail to conduct its business so that the assumptions made with
respect to the Borrower and SPE Principal in any “substantive non-consolidation”
opinion letter delivered in connection with the Loan shall be true and correct
in all respects.

 

(2)         If Borrower is a limited partnership or a limited liability company
(other than a Single Member LLC (as defined below)), its sole general partner or
managing member (the “SPE Principal”) of Borrower, as applicable, is and shall
be at all times a corporation or Single Member LLC whose sole asset is its
interest in Borrower and such SPE Principal will at all times comply, and will
cause Borrower to comply, with each of the covenants, terms and provisions
contained in Section 4.3(1) as if such representation, warranty or covenant was
made directly by such SPE Principal. As used herein, the term “Single Member
LLC” means a limited liability company that (i) is either a single member
limited liability company or a multiple member limited liability company that
does not have an SPE Principal, (ii) is organized under the laws of the State of
Delaware, (iii) provides in its organizational documents that it will at all
times have either (x) a member which owns no economic interest in such Single
Member LLC or (y) a “springing member” which will automatically become a member
of such Single Member LLC immediately prior to the dissolution of the last
remaining member and (iv) otherwise satisfies the requirements of any Rating
Agency (as hereinafter defined) relating thereto.

 

(3)         Borrower represents that (i) the Released Outparcels consisted
entirely of vacant land while owned by Borrower and (ii) Borrower has no
remaining liabilities, contingent or otherwise, with respect to the Released
Outparcels (other than customary warranties of title contained in the deeds
conveying the Released Outparcels) and shall not incur any additional
liabilities with respect thereto.

 

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES

 

Sections 5.1.   BORROWER’S REPRESENTATIONS. Borrower represents and warrants to
Lender that each of the representations and warranties set forth in that certain
Closing Certificate of even date herewith executed by Borrower in favor of
Lender, are true and correct as of the date hereof and are hereby incorporated
and restated in this Security Instrument by this reference.

 

Section 5.2.     WARRANTY OF TITLE. Borrower represents and warrants that it has
good and indefeasible title to the Property and has the right to grant, bargain,
sell, pledge, assign, warrant, transfer and convey the same and that Borrower
possesses an unencumbered fee simple absolute estate in the Land and the
Improvements and that it owns the Property free and clear of all liens,
encumbrances and charges whatsoever except for those exceptions shown in the
title insurance policy insuring the lien of this Security Instrument (the
“Permitted Exceptions”). Borrower represents and warrants that none of the
Permitted Exceptions will materially and adversely affect the ability of the
Borrower to pay in full the Loan, the use of the Property for the use currently
being made thereof, the operation of the Property or the value of the Property.
Borrower shall, at its sole cost and expense, forever warrant, defend and
preserve the title and the validity and priority of the lien of this Security
Instrument and shall, at its sole cost and expense,

 

22

--------------------------------------------------------------------------------


 

forever warrant and defend the same to Trustee and Lender against the claims of
all persons whomsoever, by, through or under Borrower, but not otherwise.

 

Section 5.3.     STATUS OF PROPERTY.

 

(a)         No portion of the Improvements is located in an area identified by
the Secretary of Housing and Urban Development or any successor thereto as an
area having special flood hazards pursuant to the National Flood Insurance Act
of 1968 or the Flood Disaster Protection Act of 1973, as amended, or any
successor law, or, if located within any such area, Borrower has obtained and
will maintain the insurance prescribed in Section 3.2 hereof.

 

(b)         To Borrower’s actual knowledge, Borrower has obtained all necessary
certificates, permits, licenses and other approvals, governmental and otherwise,
necessary for the use, occupancy and operation of the Property and the conduct
of its business (including, without limitation, certificates of completion and
certificates of occupancy) and all required zoning, building code, land use,
environmental and other similar permits or approvals, all of which are in full
force and effect as of the date hereof and not subject to revocation,
suspension, forfeiture or modification.

 

(c)         The Property and the present and contemplated use and occupancy
thereof are to the actual knowledge of Borrower in full compliance with all
Applicable Laws, including, without limitation, zoning ordinances, building
codes, land use and environmental laws, laws relating to the disabled
(including, but not limited to, the ADA) and other similar laws.

 

(d)         The Property is served by all utilities required for the current or
contemplated use thereof. All utility service is provided by public utilities
and the Property has accepted or is equipped to accept such utility service.

 

(e)         All public roads and streets necessary for service of and access to
the Property for the current or contemplated use thereof have been completed,
are serviceable and are physically and legally open for use by the public.

 

(f)          The Property is served by public water and sewer systems.

 

(g)         The Property is free from damage caused by fire or other casualty.
There is no pending or, to the actual knowledge of Borrower, threatened
condemnation proceedings affecting the Property or any portion thereof.

 

(h)         All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements have been (or will be)
paid in full and no notice of any mechanics’ or materialmen’s liens or of any
claims of right to any such liens have been received.

 

(i)          Borrower has (or will have) paid in full for, and is the owner of,
all furnishings, fixtures and equipment (other than tenants’ property) used in
connection with

 

23

--------------------------------------------------------------------------------


 

the operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except the lien and security interest created hereby.

 

(j)          All liquid and solid waste disposal, septic and sewer systems
located on the Property are to the actual knowledge of Borrower in a good and
safe condition and repair and in compliance with all Applicable Laws.

 

(k)         All Improvements lie within the boundary of the Land.

 

Section 5.4.     NO FOREIGN PERSON. Borrower is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986, as
amended, and the related Treasury Department regulations, including temporary
regulations.

 

Section 5.5.     SEPARATE TAX LOT. The Property is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
so other land or improvements is assessed and taxed together with the Property
or any portion thereof. Notwithstanding the foregoing, Lender acknowledges that
certain of the Released Outparcels have not yet been excluded from the tax lot
of which the Property is a part. Borrower covenants to take all necessary steps
to cause the Property to be taxed independently from all Released Outparcels no
later than the 2005 tax year. Until such time as the Property is an independent
tax lot or lots, Lender shall reserve for the payment of taxes for the entire
tax lot or lots of which the Property is a part pursuant to the Escrow
Agreement.

 

ARTICLE 6 - OBLIGATIONS AND RELIANCES

 

Section 6.1.     RELATIONSHIP OF BORROWER AND LENDER. The relationship between
Borrower and Lender is solely that of debtor and creditor, and Lender has no
fiduciary or other special relationship with Borrower, and no term or condition
of any of the Note, this Security Instrument and the other Loan Documents shall
be construed so as to deem the relationship between Borrower and Lender to be
other than that of debtor and creditor.

 

Section 6.2.     NO RELIANCE ON LENDER. The partners, members, principals and
(if Borrower is a trust) beneficial owners of Borrower are experienced in the
ownership and operation of properties similar to the Property, and Borrower and
Lender are relying solely upon such expertise and business plan in connection
with the ownership and operation of the Property. Borrower is not relying on
Lender’s expertise, business acumen or advice in connection with the Property.

 

Section 6.3.     NO LENDER OBLIGATIONS.

 

(a)         Notwithstanding the provisions of Subsections 1.1(e) and 1.1(l) or
Section 1.2, Lender is not undertaking (i) any obligations under the Leases; or
(ii) any obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

 

(b)         By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Lender pursuant to this Security
Instrument, the Note or the

 

24

--------------------------------------------------------------------------------


 

Other Loan Documents, including without limitation, any officer’s certificate,
balance sheet, statement of profit and loss or other financial statement,
survey, appraisal, or insurance policy, Lender shall not be deemed to have
warranted, consented to, or affirmed the sufficiency, legality or effectiveness
of same, and such acceptance or approval thereof shall not constitute any
warranty or affirmation with respect thereto by Lender.

 

Section 6.4.     RELIANCE. Borrower recognizes and acknowledges that in
accepting the Note, this Security Instrument and the Other Loan Documents,
Lender is expressly and primarily relying on the truth and accuracy of the
warranties and representations set forth in Article 5 and that certain Closing
Certificate of even date herewith executed by Borrower, without any obligation
to investigate the Property and notwithstanding any investigation of the
Property by Lender; that such reliance existed on the part of Lender prior to
the date hereof; that such warranties and representations are a material
inducement to Lender in accepting the Note, this Security Instrument and the
Other Loan Documents; and that Lender would not be willing to make the Loan (as
hereinafter defined) and accept this Security Instrument in the absence of the
warranties and representations as set forth in Article 5 and such Closing
Certificate.

 

ARTICLE 7 - FURTHER ASSURANCES

 

Section 7.1.     RECORDING FEES. Borrower will pay all taxes, filing,
registration or recording fees, and all expenses incident to the preparation,
execution, acknowledgment and/or recording of the Note, this Security
Instrument, the Other Loan Documents, any note or deed of trust supplemental
hereto, any security instrument with respect to the Property and any instrument
of further assurance, and any modification or amendment of the foregoing
documents, and all federal, state, county and municipal taxes, duties, imposts,
assessments and charges arising out of or in connection with the execution and
delivery of this Security Instrument, any deed of trust supplemental hereto, any
security instrument with respect to the Property, or any instrument of further
assurance, and any modification or amendment of the foregoing documents, except
where prohibited by law so to do.

 

Section 7.2.     FURTHER ACTS. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, deeds of trust, assignments, notices of
assignments, transfers and assurances as Lender shall, from time to time,
reasonably require, for the better assuring, conveying, assigning, transferring,
and confirming unto Lender the property and rights hereby granted, bargained,
sold, conveyed, confirmed, pledged, assigned, warranted and transferred or
intended now or hereafter so to be, or which Borrower may be or may hereafter
become bound to convey or assign to Lender, or for carrying out the intention or
facilitating the performance of the terms of this Security Instrument or for
filing, registering or recording this Security Instrument, or for complying with
all Applicable Laws. Borrower, on demand, will execute and deliver and hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements, chattel mortgages or other instruments, to evidence more effectively
the security interest of Lender in the Property. Borrower grants to Lender an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Lender at
law

 

25

--------------------------------------------------------------------------------


 

and in equity, including without limitation such rights and remedies available
to Lender pursuant to this Section 7.2.

 

Section 7.3.     CHANGES IN TAX, DEBT CREDIT AND DOCUMENTARY STAMP LAWS.

 

(a)         If any law is enacted or adopted or amended after the date of this
Security Instrument which imposes a tax, either directly or indirectly, on the
Debt or Lender’s interest in the Property, requires revenue or other stamps to
be affixed to the Note, this Security Instrument, or the Other Loan Documents,
or imposes any other tax or charge on the same, Borrower will pay the same, with
interest and penalties thereon, if any. If Lender is advised by counsel chosen
by it that the payment of tax by Borrower would be unlawful or taxable to Lender
or unenforceable or provide the basis for a defense of usury, then Lender shall
have the option, by written notice of not less than one hundred eighty (180)
calendar days, to declare the Debt immediately due and payable, in which event
no prepayment penalty will be due.

 

(b)         Borrower will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of this Security Instrument
or the Debt. If such claim, credit or deduction shall be required by law, Lender
shall have the option, by written notice of not less than one hundred eighty
(180) calendar days, to declare the Debt immediately due and payable, in which
event no prepayment penalty will be due.

 

Section 7.4.     CONFIRMATION STATEMENT.

 

(a)         After written request by Lender, Borrower, within ten (10) days
following such request, shall furnish Lender or any proposed assignee with a
statement, duly acknowledged and certified, confirming to Lender (or its
designee) (i) the amount of the original principal amount of the Note, (ii) the
unpaid principal amount of the Note, (iii) the rate of interest of the Note,
(iv) the terms of payment and maturity date of the Note, (v) the date
installments of interest and/or principal were last paid, and (vi) that, except
as provided in such statement, there are no defaults or events which with the
passage of time or the giving of notice or both, would constitute an event of
default under the Note or this Security Instrument; provided, however, Lender
shall not be entitled hereunder to receive more than one (1) such statement in
each calendar year.

 

(b)         Subject to the provisions of the Leases, Borrower shall deliver to
Lender, promptly upon request (but not more frequently than once annually so
long no Event of Default is continuing hereunder), duly executed estoppel
certificates from any one or more lessees as required by Lender attesting to
such facts regarding the Lease as Lender may require, including but not limited
to attestations that each Lease covered thereby is in full force and effect with
no defaults thereunder on the part of any party, that none of the Rents have
been paid more than one month in advance, and that the lessee claims no

 

26

--------------------------------------------------------------------------------


 

defense or offset against the full and timely performance of its obligations
under the Lease.

 

(c)         Upon any transfer or proposed transfer contemplated by Section 16.1
hereof, at Lender’s request, Borrower, any Guarantors and any Indemnitors shall
provide an estoppel certificate to the Investor (defined in Section 16.1) or any
prospective Investor in such form, substance and detail as Lender, such Investor
or prospective Investor may reasonably require.

 

Section 7.5.     SPLITTING OF SECURITY INSTRUMENT. This Security Instrument and
the Note shall, at any time until the same shall be fully paid and satisfied, at
the sole election of Lender and at no expense to Borrower unless an Event of
Default then exists, be split or divided into two or more notes and two or more
security instruments, each of which shall cover all or a portion of the Property
to be more particularly described therein. To that end, Borrower, upon written
request of Lender, shall execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered by the then owner of the Property, to
Lender and/or its designee or designees substitute notes and security
instruments in such principal amounts, aggregating not more than the then unpaid
principal amount of Debt, and containing terms, provisions and clauses similar
to those contained herein and in the Note, and such other documents and
instruments as may be required by Lender. If Note and/or this Security
Instrument is split into two or more notes or security instruments, all
approvals or consents required from Lender hereunder shall be nonetheless be
obtained from a single lead lender (or its servicer or special servicer, as
applicable).

 

Section 7.6.     REPLACEMENT DOCUMENTS. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note
or any Other Loan Document which is not of public record, and, in the case of
any such mutilation, upon surrender and cancellation of such Note or Other Loan
Document, Borrower, at its expense, will issue, in lieu thereof, a replacement
Note or Other Loan Document, dated the date of such lost, stolen, destroyed or
mutilated Note or Other Loan Document in the same principal amount thereof and
otherwise of like tenor.

 

ARTICLE 8 - DUE ON SALE/ENCUMBRANCE

 

Section 8.1.     LENDER RELIANCE. Borrower acknowledges that Lender has examined
and relied on the creditworthiness of Borrower and experience of Borrower and
its partners, members, principals and (if Borrower, is a trust) beneficial
owners in owning and operating properties such as the Property in agreeing to
make the Loan, and will continue to rely on Borrower’s ownership of the Property
as a means of maintaining the value of the Property as security for repayment of
the Debt and the performance of the Other Obligations. Borrower acknowledges
that Lender has a valid interest in maintaining the value of the Property so as
to ensure that, should Borrower default in the repayment of the Debt or the
performance of the Other Obligations, Lender can recover the Debt by a sale of
the Property.

 

27

--------------------------------------------------------------------------------


 

Section 8.2.     NO SALE/ENCUMBRANCE.

 

(a)         Borrower agrees that Borrower shall not, without the prior written
consent of Lender, Transfer the Property or any part thereof or permit the
Property or any part thereof to be Transferred. Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
Borrower’s Transfer of the Property without Lender’s consent.

 

(b)         As used in Section 8.2(a), “Transfer” shall mean any voluntary or
involuntary sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment or transfer of all or any part of the Property or Borrower or any
direct or indirect interest therein including, but not limited to: (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a space tenant thereunder; (iii) a sale, assignment or other
transfer of, or the grant of a security interest in, Borrower’s right, title and
interest in and to any Leases or any Rents; (iv) if Borrower, Guarantor, or any
managing member or general partner of Borrower or Guarantor is a corporation,
any Transfer of such corporation’s stock (or the stock of any corporation
directly or indirectly controlling such Borrower, Guarantor, managing member or
general partner by operation of law or otherwise) or the creation or issuance of
new stock in one or a series of transactions by which an aggregate of forty-nine
percent (49%) or more of such corporation’s stock shall directly or indirectly
be vested in or pledged to a party or parties who are not now stockholders
(provided, however, in no event shall this subpart [iv] apply to any Guarantor
whose stock or shares are traded on a nationally recognized stock exchange); (v)
if Borrower, Guarantor, or any managing member or general partner of Borrower or
Guarantor is a limited liability company or partnership, the Transfer by which
an aggregate of forty-nine percent (49%) or more of the ownership interest in
such limited liability company or forty-nine percent (49%) or more of the
partnership interests in such partnership shall directly or indirectly be vested
in or pledged to parties not having an ownership interest as of the date of this
Security Instrument; (vi) if Borrower, any Guarantor or any managing member or
general partner of Borrower or any Guarantor is a partnership, limited liability
company or joint venture, the change, removal or resignation of a general
partner, managing member or joint venturer or the Transfer directly or
indirectly of all or any portion of the partnership or ownership interest of any
general partner, managing member or joint venturer; and (vii) except as
expressly permitted by Section 8.3, any Transfer by an Original Principal,
directly or indirectly, of its ownership interest in the Borrower.

 

Section 8.3.     EXCLUDED AND PERMITTED TRANSFERS.

 

(a)         A Transfer within the meaning of this Article 8 shall not include
(i) transfers of ownership interests in the Borrower, any general partner or
managing member or any Guarantor made by devise or descent or by operation of
law upon the death of a joint tenant, partner, member or shareholder, subject,
however, to all the following requirements: (A) written notice of any transfer
under this Section 8.3, whether by will, trust or other written instrument,
operation of law or otherwise, is provided to Lender or its servicer, together
with copies of such documents relating to the

 

28

--------------------------------------------------------------------------------


 

transfer as Lender or its servicer may reasonably request, (B) control over the
management and operation of the Property is retained by one or more of Steven D.
Alvis, Jay K. Sears, H. Dean Lane, Jr. and Kyle D. Lippman (the “Original
Principals”, whether one or more) at all times prior to the death or legal
incapacity of all the Original Principals and is thereafter assumed by persons
who are acceptable in all respects to Lender in its sole and absolute
discretion, (C) no such transfer by devise or descent by any of the Original
Principals will release the respective estate from any liability as a Guarantor,
and (D) no such transfer, death or other event has any material adverse effect
either on the bankruptcy-remote status of Borrower under the requirements of any
Rating Agency or on the status of Borrower as a continuing legal entity liable
for the payment of the Debt and the performance of all other obligations secured
hereby, (ii) transfers otherwise by operation of law in the event of a
bankruptcy, or (iii) a Lease of a portion of the Property.

 

(b)         The prohibitions in Subsection 8.2(a) shall not apply to an inter
vivos or testamentary transfer of all or any portion of ownership interests in
the Borrower, any general partner or managing member or any Guarantor to one or
more family members of Original Principals or a trust in which all of the
beneficial interest is held by one or more family members of Original Principals
or a partnership or limited liability company in which a majority of the capital
and profits interests are held by one or more family members of Original
Principals, provided, that any inter vivos transfer of all or any portion of the
ownership interests in the Borrower, such general partner or managing member or
such Guarantor is made in connection with Original Principals’ bona fide, good
faith estate planning and that the persons(s) with voting control of Borrower or
the management of the Property are (i) the same person(s) who had such voting
control and management rights immediately prior to the transfer in question, or
(ii) reasonably acceptable to Lender and provided further that no such transfer
shall have any adverse effect on the bankruptcy remote status of Borrower under
the requirements of any Rating Agency. Lender acknowledges that Original
Principals and/or an Original Principal’s spouse are acceptable to exercise
voting control of Borrower and the management of the Property. As used herein,
“family members” shall include the spouse, children and grandchildren and any
lineal descendants.

 

(c)         Notwithstanding the provisions of Section 8.2 above, Lender will
give its consent to three separate sales or transfers of the Property or
ownership interests in the Borrower, a general partner or managing member of the
Borrower, or any Guarantor, if (but only if) no Event of Default under the Loan
Documents has occurred and is continuing, and if each of the following
conditions precedent have been fully satisfied (as determined in Lender’s sole
and absolute discretion): (i) the grantee’s or transferee’s integrity,
reputation, financial condition, character and management ability are
satisfactory to Lender; in its sole discretion, and all information relating
thereto requested by Lender is delivered to Lender at least 30 days prior to the
proposed transfer, (ii) the grantee’s or transferee’s (and its sole general
partner’s or managing member’s) single purpose and bankruptcy remote character
are satisfactory to Lender in its sole discretion, and all information relating
thereto requested by Lender is delivered to Lender at least 30 days prior to the
proposed transfer, (iii) Lender has obtained such estoppels from any guarantors
of the Note or replacement guarantors and such other legal opinions regarding

 

29

--------------------------------------------------------------------------------


 

substantive consolidation issues, enforceability of the assumption documents, no
adverse impact on the Securities or any REMIC holding the Note and similar
matters as Lender may require, (iv) all of Lender’s costs and expenses
associated with the sale or transfer (including reasonable attorneys’ fees) are
paid by Borrower or the grantee or transferee (provided that Lender will advise
Borrower if such legal fees are estimated to exceed $ 10,000 prior to incurring
such expense), (v) the payment of a transfer fee not to exceed 1% of the then
unpaid principal balance of the loan evidenced by the Note and secured hereby
(the “Loan”), (vi) the execution and delivery to Lender of a written assumption
agreement and/or substitute guaranty (in its sole reasonable discretion) and
such modifications to the Loan Documents executed by such parties and containing
such terms and conditions as Lender may require in its sole reasonable
discretion prior to such sale or transfer (provided that in the event the Loan
is included in a REMIC and is a performing Loan, no modification to the terms
and conditions shall be made or permitted that would cause (A) any adverse tax
consequences to the REMIC or any holders of any Mortgage-Backed Pass-Through
Securities, (B) the Security Instrument to fail to be a Qualifying Security
Instrument under applicable federal law relating to REMIC’s, or (C) result in a
taxation of the income from the Loan to the REMIC or cause a loss of REMIC
status), (vii) if applicable, the delivery to Lender of an endorsement (at
Borrower’s sole cost and expense) to Lender’s policy of title insurance then
insuring the lien created by this Security Instrument in form and substance
acceptable to Lender, in its sole judgment and (viii) written confirmation from
the Rating Agencies that such transfer will not result in a qualification,
downgrade or withdrawal of the then-current rating of the Securities.

 

(d)         Without limiting the foregoing, if Lender shall consent to a
transfer of the Property, the written assumption agreement described in
Subsection 8.3(c)(vi) above shall provide for the release of Borrower and each
Guarantor and Indemnitor of personal liability under the Note and Other Loan
Documents, but only as to acts or events occurring, or obligations arising,
after the closing of such transfer; provided, however, that the environmental
indemnities shall be subject to termination as provided in Article 8 of the
Environmental Indemnity.

 

Section 8.4.     NO IMPLIED FUTURE CONSENT. Lender’s consent to one sale,
conveyance, alienation, mortgage, encumbrance, pledge or transfer of the
Property shall not be deemed to be a waiver of Lender’s right to require such
consent (in accordance with the terms and provisions hereof) to any future
occurrence of same. Any sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer of the Property made in contravention of this Article 8 shall
be null and void and of no force and effect.

 

Section 8.5.     COSTS OF CONSENT. Borrower agrees to bear and shall pay or
reimburse Lender on demand for all reasonable expenses (including, without
limitation, all recording costs, reasonable attorneys’ fees and disbursements
and title search costs) incurred by Lender in connection with the review,
approval and documentation of any such sale, conveyance, alienation, mortgage,
encumbrance, pledge or transfer.

 

Section 8.6.     CONTINUING SEPARATENESS REQUIREMENTS. In no event shall any of
the terms and provisions of this Article 8 amend or modify the terms and
provisions contained in Section 4.3 herein.

 

30

--------------------------------------------------------------------------------


 

Section 8.7.     NON-CONSOLIDATION OPINION If either (a) as a result of any
direct or indirect transfers of interests in Borrower (including any excluded
and permitted transfers) more than forty-nine percent (49%) in the aggregate of
direct or indirect interests in Borrower is owned by any person or entity that
owned less than a forty-nine percent (49%) direct or indirect interest in
Borrower as of the date hereof or (b) a new property manager that is affiliated
with Borrower is hereafter appointed to manage the Property, Lender shall, as a
condition to such transfer or appointment, as applicable, receive a
non-consolidation opinion acceptable to it and the Rating Agencies.

 

ARTICLE 9 - DEFAULT

 

Section 9.1.     EVENTS OF DEFAULT. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

 

(a)         if any portion of the Debt is not paid prior to the seventh (7th)
calendar day after the same is due or if the entire Debt is not paid on or
before the maturity date, along with applicable prepayment premiums, if any;

 

(b)         if Borrower, or its general partner or managing member, if
applicable, violates or does not comply with any of the provisions of Section
4.3 or Article 8;

 

(c)         if any representation or warranty of Borrower or of its members,
general partners, or principals or of any Guarantor made herein or in the
Environmental Indemnity or in any other Loan Document, in any guaranty, or in
any certificate, report, financial statement or other instrument or document
furnished to Lender shall have been false or misleading in any material respect
when made;

 

(d)         if Borrower or any Guarantor shall make an assignment for the
benefit of creditors on if Borrower or any Guarantor shall admit in writing its
inability, to pay, or Borrower’s or any Guarantor’s failure to pay its debts as
they become due;

 

(e)         if (i) Borrower or any subsidiary or general partner or managing
member of Borrower, or any Guarantor shall commence any case, proceeding or
other, action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization, conservatorship
or relief of debtors, seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or Borrower or
any subsidiary or general partner or managing member of Borrower, or any
Guarantor shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against Borrower or any subsidiary or general
partner or managing member of Borrower, or any Guarantor any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of sixty (60)
calendar days; or (iii) there shall be commenced against Borrower or any
subsidiary

 

31

--------------------------------------------------------------------------------


 

or general partner or managing member of Borrower or any Guarantor any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of any order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) calendar days from the entry thereof; or (iv) Borrower or any
subsidiary or general partner or managing member of Borrower, or any Guarantor
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii) or (iii)
above; or (v) Borrower or any subsidiary or general partner or managing member
of Borrower, or any Guarantor shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due;

 

(f)          subject to Borrower’s right to contest certain liens as provided in
this Security Instrument, if the Property becomes subject to any mechanic’s,
materialman’s or other lien other than a lien for local real estate taxes and
assessments not then due and payable and the lien shall remain undischarged of
record (by payment, bonding or otherwise) for a period of sixty (60) calendar
days after Borrower becomes aware of such lien;

 

(g)         if any federal tax lien is filed against Borrower, any general
partner or managing member of Borrower, any Guarantor or the Property and same
is not discharged of record within sixty (60) calendar days after same is filed;

 

(h)         except as permitted in this Security Instrument, and except as
required by the Leases, the actual or threatened alteration, improvement,
demolition or removal of any of the Improvements without the prior consent of
Lender;

 

(i)          damage to the Property in any manner which is not covered by
insurance, which lack of coverage arises solely as a result of Borrower’s
failure to maintain the insurance required under this Security Instrument;

 

(j)          without Lender’s prior consent, (i) any managing agent for the
Property resigns or is removed, (ii) the ownership, management or control of
such managing agent is transferred to a person or entity other than one or more
of the Original Principals, or (iii) there is any material change in the
property management agreement of the Property;

 

(k)         this Security Instrument shall cease to constitute a first-priority
lien on the Property (other than in accordance with its terms), except with
respect to mechanic’s or materialman’s claims that have been bonded over and/or
are being contested in accordance with the provisions hereof;

 

(l)          seizure or forfeiture of the Property, or any portion thereof, or
Borrower’s interest therein, resulting from criminal wrongdoing or other
unlawful action of Borrower or its affiliates under any federal, state or local
law;

 

(m)        if Borrower consummates a transaction which would cause this Security
Instrument or Lender’s exercise of its rights under this Security Instrument,
the Note or the Other Loan Documents to constitute a nonexempt prohibited
transaction under

 

32

--------------------------------------------------------------------------------


 

ERISA or result in a violation of a state statute regulating governmental plans,
subjecting Lender to liability for a violation of ERISA or a state statute;

 

(n)         if any default occurs under any guaranty or indemnity including the
Environmental Indemnity executed in connection herewith and such default
continues after the expiration of applicable grace periods, or such guaranty or
indemnity shall cease to be in full force and effect, or any guarantor or
indemnitor shall deny or disaffirm its obligation thereunder; and

 

(o)         if Borrower or any Guarantor, as the case may be, shall continue to
be in default under any other term, covenant or condition of this Security
Instrument or any Other Loan Documents for thirty (30) calendar days after
notice from Lender, provided that if such default cannot reasonably be cured
within such thirty (30) calendar day period and Borrower (or such Guarantor as
the case may be) shall have commenced to cure such default within such thirty
(30) calendar day period and thereafter, diligently and expeditiously proceeds
to cure the same, such thirty (30) calendar day period shall be extended for so
long as it shall require Borrower (or such Guarantor as the case may be) in the
exercise of due diligence to cure such default, it being agreed that no such
extension shall be for a period in excess of ninety (90) calendar days after the
notice from Lender referred to above.

 

Section 9.2.     DEFAULT INTEREST. Borrower will pay, from the date of an Event
of Default through the earlier of the date upon which the Event of Default is
cured or the date upon which the Debt is paid in full, interest on the unpaid
principal balance of the Note at the Default Rate.

 

ARTICLE 10 - RIGHTS AND REMEDIES

 

Section 10.1.   REMEDIES. Upon the occurrence of any Event of Default, Borrower
agrees that Lender may take such action, by or through Trustee, by Lender itself
or otherwise, without notice or demand, as it deems advisable to protect and
enforce its rights against Borrower and in and to the Property, including, but
not limited to, the following actions, each of which may be pursued concurrently
or otherwise, at such time and in such order as Lender may determine, in its
sole discretion, without impairing or otherwise affecting the other rights and
remedies of Lender:

 

(a)         Right to Perform Borrower’s Covenants. If Borrower has failed to
keep or perform any covenant whatsoever contained in this Security Instrument or
the Other Loan Documents, Lender may, but shall not be obligated to any person
to do so, perform or attempt to perform said covenant and any payment made or
expense incurred in the performance or attempted performance of any such
covenant, together with any sum expended by Lender that is chargeable to
Borrower or subject to reimbursement by Borrower under the Loan Documents, shall
be and become a part of the “Debt”, and Borrower promises, upon demand, to pay
to Lender, at the place where the Note is payable, all sums so incurred, paid or
expended by Lender, with interest from the date when paid, incurred or expended
by Lender at the Default Rate.

 

33

--------------------------------------------------------------------------------


 

(b)         Right of Entry. Lender may, prior or subsequent to the institution
of any foreclosure proceedings, enter upon the Property, or any part thereof,
and take exclusive possession of the Property and of all books, records, and
accounts relating thereto and to exercise without interference from Borrower any
and all rights which Borrower has with respect to the management, possession,
operation, protection, or preservation of the Property, including without
limitation the right to rent the same for the account of Borrower and to deduct
from such Rents all costs, expenses, and liabilities of every character incurred
by Lender in collecting such Rents and in managing, operating, maintaining,
protecting, or preserving the Property and to apply the remainder of such Rents
on the Debt in such manner as Lender may elect. All such costs, expenses, and
liabilities incurred by Lender in collecting such Rents and in managing,
operating, maintaining, protecting, or preserving the Property, if not paid out
of Rents as hereinabove provided, shall constitute a demand obligation owing by
Borrower and shall bear interest from the date of expenditure until paid at the
Default Rate, all of which shall constitute a portion of the Debt. If necessary
to obtain the possession provided for above, Lender may invoke any and all legal
remedies to dispossess Borrower, including specifically one or more actions for
forcible entry and detainer, trespass to try title, and restitution. In
connection with any action taken by Lender pursuant to this Subsection 10.1(b).
Lender shall not be liable for any loss sustained by Borrower resulting from any
failure to let the Property, or any part thereof, or from any other act or
omission of Lender in managing the Property unless such loss is caused by the
willful misconduct of Lender, nor shall Lender be obligated to perform or
discharge any obligation, duty, or liability under any Lease or under or by
reason hereof or the exercise of rights or remedies hereunder. Borrower shall
and does hereby agree to indemnify Lender for, and to hold Lender harmless from,
any and all liability, loss, or damage, which may or might be incurred by Lender
under any such Lease or under or by reason hereof or the exercise of rights or
remedies hereunder, and from any and all claims and demands whatsoever which may
be asserted against Lender by reason of any alleged obligations or undertakings
on its part to perform or discharge any of the terms, covenants, or agreements
contained in any such Lease. Should Lender incur any such liability, the amount
thereof, including without limitation costs, expenses, and reasonable attorneys’
fees, together with interest thereon from the date of expenditure until paid at
the Default Rate, shall be secured hereby, and Borrower shall reimburse Lender
therefor immediately upon demand. Nothing in this Subsection 10.1(b) shall
impose any duty, obligation, or responsibility upon Lender for the control,
care, management, leasing, or repair of the Property, nor for the carrying out
of any of the terms and conditions of any such Lease; nor shall it operate to
make Lender responsible or liable for any waste committed on the Property by the
tenants or by any other parties, or for any hazardous substances or
environmental conditions on or under the Property, or for any dangerous or
defective condition of the Property or for any negligence in the management,
leasing, upkeep, repair, or control of the Property resulting in loss or injury
or death to any tenant, licensee, employee, or stranger. Borrower hereby assents
to, ratifies, and confirms any and all actions of Lender with respect to the
Property taken under this subsection.

 

(c)         Acceleration. Upon the occurrence of an Event of Default (other than
an Event of Default described in Section 9.1 (d) or (e) above) and at any time
thereafter Lender may, without notice, demand, presentment, notice of nonpayment
or

 

34

--------------------------------------------------------------------------------


 

nonperformance, protest, notice of protest, notice of intent to accelerate,
notice of acceleration, or any other notice or any other action, all of which
are hereby waived by Borrower and all other parties obligated in any manner
whatsoever on the Debt, declare the entire unpaid balance of the Debt
immediately due and payable, and upon such declaration, the entire unpaid
balance of the Debt shall be immediately due and payable. Upon the occurrence of
an Event of Default described in Section 9.1(d) or (e) above, the entire unpaid
balance of the Debt shall immediately and automatically become due and payable,
without notice or demand.

 

(d)         Foreclosure-Power of Sale. Lender may institute a proceeding or
proceedings, judicial, or nonjudicial, by advertisement or otherwise, for the
complete or partial foreclosure of this Security Instrument or the complete or
partial sale of the Property under power of sale or under any applicable
provision of law. Lender may, through the Trustee, sell the Property, and all
estate, right, title, interest, claim and demand of Borrower therein, and all
rights of redemption thereof, at one or more sales, as an entirety or in
parcels, with such elements of real and/or personal property, and at such time
and place and upon such terms as it may deem expedient, or as may be required by
applicable law, and in the event of a sale, by foreclosure or otherwise, of less
than all of the Property, this Security Instrument shall continue as a lien and
security interest on the remaining portion of the Property.

 

(e)         Rights Pertaining to Sales. Subject to the requirements of
applicable law and except as otherwise provided herein, the following provisions
shall apply to any sale or sales of all or any portion of the Property under or
by virtue of Subsection 10.1(d) above, whether made under the power of sale
herein granted or by virtue of judicial proceedings or of a judgment or decree
of foreclosure and sale:

 

(i)        Trustee or Lender may conduct any number of sales from time to time.
The power of sale set forth above shall not be exhausted by any one or more such
sales as to any part of the Property which shall not have been sold, nor by any
sale which is not completed or is defective in Lender’s opinion, until the Debt
shall have been paid in full.

 

(ii)       Any sale may be postponed or adjourned by public announcement at the
time and place appointed for such sale or for such postponed or adjourned sale
without further notice.

 

(iii)      After each sale, Lender, Trustee or an officer of any court empowered
to do so shall execute and deliver to the purchaser or purchasers at such sale a
good and sufficient instrument or instruments granting, conveying, assigning and
transferring all right, title and interest of Borrower in and to the property
and rights sold and shall receive the proceeds of said sale or sales and apply
the same as specified in the Note. Each of Trustee and Lender is hereby
appointed the true and lawful attorney-in-fact of Borrower, which appointment is
irrevocable and shall be deemed to be coupled with an interest, in Borrower’s
name and stead, to make an necessary conveyances, assignments, transfers and
deliveries of the property and rights so sold, Borrower hereby ratifying and

 

35

--------------------------------------------------------------------------------


 

confirming all that said attorney or such substitute or substitutes shall
lawfully do by virtue thereof. Nevertheless, Borrower, if requested by Trustee
or Lender, shall ratify and confirm any such sale or sales by executing and
delivering to Trustee, Lender or such purchaser or purchasers all such
instruments as may be advisable, in Trustee’s or Lender’s judgment, for the
purposes as may be designated in such request.

 

(iv)     Any and all statements of fact or other recitals made in any of the
instruments referred to in Subsection 10.1(e)(iii) given by Trustee or Lender
shall be taken as conclusive and binding against all persons as to evidence of
the truth of the facts so slated and recited.

 

(v)      Any such sale or sales shall operate to divest all of the estate,
right, title, interest, claim and demand whatsoever, whether at law or in
equity, of Borrower in and to the properties and rights so sold, and shall be a
perpetual bar both at law and in equity, against Borrower and any and all
persons claiming or who may claim the same, or any part thereof or any interest
therein, by, through or under Borrower to the fullest extent permitted by
applicable law.

 

(vi)     Upon any such sale or sales, Lender may bid for and acquire the
Property and, in lieu of paying cash therefor, may make settlement for the
purchase price by crediting against the Debt the amount of the bid made
therefor, after deducting therefrom the expenses of the sale, the cost of any
enforcement proceeding hereunder, and any other sums which Trustee or Lender is
authorized to deduct under the terms hereof, to the extent necessary to satisfy
such bid.

 

(vii)    Upon any such sale, it shall not be necessary for Trustee, Lender or
any public officer acting under execution or order of court to have present or
constructively in its possession any of the Property.

 

(f)          Lender’s Judicial Remedies. Lender, or Trustee upon written request
of Lender, may proceed by suit or suits, at law or in equity, to enforce the
payment of the Debt to foreclose the liens and security interests of this
Security Instrument as against all or any part of the Property, and to have all
or any part of the Property sold under the judgment or decree of a court of
competent jurisdiction. This remedy shall be cumulative of any other nonjudicial
remedies available to Lender under this Security Instrument, the Note or the
Other Loan Documents. Proceeding with a request or receiving a judgment for
legal relief shall not be or be deemed to be an election of remedies or bar any
available nonjudicial remedy of Lender.

 

(g)         Lender’s Right to Appointment of Receiver. Lender, as a matter of
right and (i) without regard to the sufficiency of the security for repayment of
the Debt and without notice to Borrower, (ii) without any showing of insolvency,
fraud, or mismanagement on the part of Borrower, (iii) without the necessity of
filing any judicial or other proceeding other than the proceeding for
appointment of a receiver, and (iv) without regard to the then value of the
Property, shall be entitled to the appointment of a receiver or receivers for
the protection, possession, control, management and operation of

 

36

--------------------------------------------------------------------------------


 

the Property, including (without limitation), the power to collect the Rents,
enforce this Security Instrument and, in case of a sale and deficiency, during
the full statutory period of redemption (if any), whether there be a redemption
or not, as well as during any further times when Borrower, except for the
intervention of such receiver, would be entitled to collection of such Rents.
Borrower hereby irrevocably consents to the appointment of a receiver or
receivers. Any receiver appointed pursuant to the provisions of this subsection
shall have the usual powers and duties of receivers in such matters.

 

(h)         Commercial Code Remedies. Lender may exercise any and all rights and
remedies granted to a secured party upon default under the Uniform Commercial
Code, including, without limiting the generality of the foregoing: (i) the right
to take possession of the Personal Property or any part thereof, and to take
such other measures as Lender may deem necessary for the care, protection and
preservation of the Personal Property, and (ii) request Borrower at its expense
to assemble the Personal Property and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other
intended action by Lender with respect to the Personal Property sent to Borrower
in accordance with the provisions hereof at least five (5) days prior to such
action, shall constitute commercially reasonable notice to Borrower.

 

(i)          Apply Escrow Funds. Lender may apply any Funds (as defined in the
Escrow Agreement) and any other sums held in escrow or otherwise by Lender in
accordance with the terms of this Security Instrument or any Other Loan Document
to the payment of the following items in any order in its uncontrolled
discretion:

 

(i)        Taxes and Other Charges;

 

(ii)       Insurance Premiums;

 

(iii)      Interest on the unpaid principal balance of the Note;

 

(iv)     Amortization of the unpaid principal balance of the Note; and

 

(v)      All other sums payable pursuant to the Note, this Security Instrument
and the Other Loan Documents, including without limitation advances made by
Leader pursuant to the terms of this Security Instrument.

 

(j)          Other Rights. Lender (i) may apply the Tax and Insurance Escrow
Fund (as defined in the Escrow Agreement) and/or the Replacement Escrow Fund (as
defined in the Escrow Agreement), if any, and any other funds held by Lender
toward payment of the Debt; and (ii) shall have and may exercise any and all
other rights and remedies which Lender may have at law or in equity, or by
virtue of any of the Loan Documents, or otherwise.

 

(k)         Discontinuance of Remedies. In case Lender shall have proceeded to
invoke any right, remedy, or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon same for any reason, Lender
shall have the unqualified right so to do and, in such event, Borrower and
Lender shall be restored to their former positions with respect to the Debt, the
Loan Documents, the Property or

 

37

--------------------------------------------------------------------------------


 

otherwise, and the rights, remedies, recourses and powers of Lender shall
continue as if same had never been invoked.

 

(l)          Remedies Cumulative. All rights, remedies, and recourses of Lender
granted in the Note, this Security Instrument and the Other Loan Documents, any
other pledge of collateral, or otherwise available at law or equity: (i) shall
be cumulative and concurrent; (ii) may be pursued separately, successively, or
concurrently against Borrower, the Property, or any one or more of them, at the
sole discretion of Lender; (iii) may be exercised as often as occasion therefor
shall arise, it being agreed by Borrower that the exercise or failure to
exercise any of same shall in no event be construed as a waiver or release
thereof or of any other right, remedy, or recourse; (iv) shall be nonexclusive;
(v) shall not be conditioned upon Lender exercising or pursuing any remedy in
relation to the Property prior to Lender bringing suit to recover the Debt; and
(vi) in the event Lender elects to bring suit on the Debt and obtains a judgment
against Borrower prior to exercising any remedies in relation to the Property,
all liens and security interests, including the lien of this Security
Instrument, shall remain in full force and effect and may be exercised
thereafter at Lender’s option.

 

(m)        Bankruptcy Acknowledgment. In the event the Property or any portion
thereof or any interest therein becomes property of any bankruptcy estate or
subject to any state or federal insolvency proceeding (other than pursuant to a
bankruptcy by or against a tenant under a Lease), then Lender shall immediately
become entitled, in addition to all other relief to which Lender may be entitled
under this Security Instrument, to obtain (i) an order from the Bankruptcy Court
or other appropriate court granting immediate relief from the automatic stay
pursuant to § 362 of the Bankruptcy Code so to permit Lender to pursue its
rights and remedies against Borrower as provided under this Security Instrument
and all other rights and remedies of Lender at law and in equity under
applicable state law, and (ii) an order from the Bankruptcy Court prohibiting
Borrower’s use of all “cash collateral” as defined under § 363 of the Bankruptcy
Code. In connection with such Bankruptcy Court orders, Borrower shall not
contend or allege in any pleading or petition filed in any court proceeding that
Lender does not have sufficient grounds for relief from the automatic stay. Any
bankruptcy petition or other action taken by the Borrower to stay, condition, or
inhibit Lender from exercising its remedies are hereby admitted by Borrower to
be in bad faith and Borrower further admits that Lender would have just cause
for relief from the automatic stay in order to take such actions authorized
under state law.

 

(n)         Application of Proceeds. The proceeds from any sale, lease, or other
disposition made pursuant to this Security Instrument, or any Rents collected by
Lender from the Property, or the Tax and Insurance Escrow Fund or the
Replacement Escrow Fund (as defined in the Escrow Agreement), if any, or
proceeds from insurance which Lender elects to apply to the Debt pursuant to
Article 3 hereof, shall be applied by Trustee, or by Lender, as the case may be,
to the Debt in the following order and priority: (1) to the payment of all
expenses of advertising, selling, and conveying the Property or part thereof,
and/or prosecuting or otherwise collecting Rents, proceeds, premiums or other
sums including reasonable attorneys’ fees and a reasonable fee or commission to
Trustee, not to exceed five percent of the proceeds thereof or sums so received;
(2) to that

 

38

--------------------------------------------------------------------------------


 

portion, if any, of the Debt with respect to which no person or entity has
personal or entity liability for payment (the “Exculpated Portion”), and with
respect to the Exculpated Portion as follows: first, to accrued but unpaid
interest, second, to matured principal, and third, to unmatured principal in
inverse order of maturity; (3) to the remainder of the Debt as follows: first,
to the remaining accrued but unpaid interest, second, to the matured portion of
principal of the Debt, and third, to prepayment of the unmatured portion, if
any, of principal of the Debt applied to installments of principal in inverse
order of maturity; (4) the balance, if any or to the extent applicable,
remaining after the full and final payment of the Debt to the holder or
beneficiary of any inferior liens covering the Property, if any, in order of the
priority of such inferior liens (Trustee and Lender shall hereby be entitled to
rely exclusively on a commitment for title insurance issued to determine such
priority); and (5) the cash balance, if any, to the Borrower. The application of
proceeds of sale or other proceeds as otherwise provided herein shall be deemed
to be a payment of the Debt like any other payment. The balance of the Debt
remaining unpaid, if any, shall remain fully due and owing in accordance with
the terms of the Note and the other Loan Documents.

 

Section 10.2.   RIGHT OF ENTRY. Lender and its agents shall have the right to
enter and inspect the Property at all reasonable times, subject, however, to the
rights of tenants and other occupants of the Property.

 

ARTICLE 11 - INDEMNIFICATION; SUBROGATION

 

Section 11.l.    GENERAL INDEMNIFICATION.

 

(a)         Borrower shall indemnify, defend and hold Lender and Trustee
harmless against: (i) any and all claims, by, through or under Borrower, for
brokerage, leasing, finder’s or similar fees which may be made relating to the
Property or the Debt, and (ii) any and all liability, obligations, losses,
damages, penalties, claims, actions, suits, costs and expenses (including
Lender’s reasonable attorneys’ fees, together with reasonable appellate counsel
fees, if any) of whatever kind or nature which may be asserted against, imposed
on or incurred by Lender or Trustee in connection with the Debt, this Security
Instrument, the Property, or any part thereof, or the exercise by Lender or
Trustee of any rights or remedies granted to it under this Security Instrument;
provided, however, that nothing herein shall be construed to obligate Borrower
to indemnify, defend and hold harmless Lender from and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions, suits,
costs and expenses enacted against, imposed on or incurred by Lender by reason
of Lender’s willful misconduct or gross negligence.

 

(b)         If Lender is made a party defendant to any litigation or any claim
is threatened or brought against Lender concerning the secured indebtedness,
this Security Instrument, the Property, or any part thereof, or any interest
therein, or the construction, maintenance, operation or occupancy or use
thereof, then Lender shall notify Borrower of such litigation or claim and
Borrower shall indemnify, defend and hold Lender harmless from and against all
liability by reason of said litigation or claims, including reasonable
attorneys’ fees (together with reasonable appellate counsel fees, if any). The
right to such attorneys’ fees (together with reasonable appellate counsel fees,
if any) and expenses

 

39

--------------------------------------------------------------------------------


 

incurred by Lender in any such litigation or claim of the type described in this
Subsection 11.1(b), whether or not any such litigation or claim is prosecuted to
judgment, shall be deemed to have accrued on the commencement of such claim or
action and shall be enforceable whether or not such claim or action is
prosecuted to judgment. If Lender commences an action against Borrower to
enforce any of the terms hereof or to prosecute any breach by Borrower of any of
the terms hereof or to recover any sum secured hereby, Borrower shall pay to
Lender its reasonable attorneys’ fees (together with reasonable appellate
counsel fees, if any) and expenses. If Borrower breaches any term of this
Security Instrument, Lender may engage the services of an attorney or attorneys
to protect its rights hereunder, and in the event of such engagement following
any breach by Borrower, Borrower shall pay Lender reasonable attorneys’ fees
(together with reasonable appellate counsel fees, if any) and expenses incurred
by Lender, whether or not an action is actually commenced against Borrower by
reason of such breach. All references to “attorneys” in this Subsection 11.1(b)
and elsewhere in this Security Instrument shall include without limitation any
attorney or law firm engaged by Lender and Lender’s in-house counsel, and all
references to “fees and expenses” in this Subsection 11.1(b) and elsewhere in
this Security Instrument shall include without limitation any fees of such
attorney or law firm and any allocation charges and allocation costs of Lender’s
in-house counsel.

 

(c)         A waiver of subrogation shall be obtained by Borrower from its
insurance carrier and, consequently, Borrower waives any and all right to claim
or recover against Lender, its officers, employees, agents and representatives,
for loss of or damage to Borrower, the Property, Borrower’s property or the
property of others under Borrower’s control from any cause insured against or
required to be insured against by the provisions of this Security Instrument.

 

Section 11.2.   ENVIRONMENTAL INDEMNIFICATION. Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses (as hereinafter defined)
imposed upon or incurred by or asserted against any Indemnified Parties (other
than those arising solely from a state of facts that first came into existence
after Lender (or any other party) acquired title to the Property through
foreclosure or a deed in lieu thereof), and directly or indirectly arising out
of or in any way relating to any one or more of the following: (a) any presence
of any Hazardous Substances (as hereinafter defined) in, on, above, or under the
Property; (b) any past, present or future Release (as hereinafter defined) of
Hazardous Substances in, on, above, under or from the Property; (c) any activity
by Borrower, any person or entity affiliated with Borrower, and any tenant or
other user of the Property in connection with any actual, proposed or threatened
use, treatment, storage, holding, existence, disposition or other Release,
generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Property of any Hazardous Substances at any time located in, under, on or
above the Property; (d) any activity by Borrower, any person or entity
affiliated with Borrower, and any tenant or other user of the Property in
connection with any actual or proposed Remediation (as hereinafter defined) of
any Hazardous Substances at any time located in, under, on or above the
Property, whether or not such Remediation is voluntary or pursuant to court or
administrative order, including but not limited to any removal, remedial or
corrective action; (e) any past, present or threatened non-compliance or
violations of any Environmental Law (as

 

40

--------------------------------------------------------------------------------


 

hereinafter defined) (or permits issued pursuant to any Environmental Law) in
connection with the Property or operations thereon, including but not limited to
any failure by Borrower, any person or entity affiliated with Borrower, and any
tenant or other user of the Property to comply with any order of any
governmental authority in connection with any Environmental Laws; (f) the
imposition, recording or filing or the future imposition, recording or filing of
any Environmental Lien (as hereinafter defined) encumbering the Property; (g)
any administrative processes or proceedings or judicial proceedings in any way
connected with any matter addressed in this Section 11.2; (h) any material
misrepresentation or inaccuracy in any representation or warranty or material
breach or failure to perform any covenants or other obligations under the
Environmental Indemnity of even date executed by Borrower and Indemnitor; and
(i) any diminution in value of the Property in any way connected with any
occurrence or other matter referred to in this Section 11.2.

 

The term “Environmental Law” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, relating to liability for or costs of Remediation or
prevention of Releases of Hazardous Substances or relating to liability for or
costs of other actual or threatened danger to human health or the environment.
The term “Environmental Law” includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. The term “Environmental Law” also includes,
but is not limited to, any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law:
conditioning transfer of property upon a negative declaration or other approval
of a governmental authority of the environmental condition of the Property;
requiring notification or disclosure of Releases of Hazardous Substances or
other environmental condition of the Property to any governmental authority or
other person or entity, whether or not in connection with transfer of title to
or interest in property; imposing conditions or requirements in connection with
permits or other authorization for lawful activity; relating to nuisance,
trespass or other causes of action related to the Property; and relating to
wrongful death, personal injury, or property or other damage in connection with
any physical condition or use of the Property.

 

The term “Environmental Lien” includes but is not limited to any lien or other
encumbrance imposed pursuant to Environmental Law, whether due to any act or
omission of Borrower or any other person or entity.

 

The term “Hazardous Substances” includes but is not limited to any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of

 

41

--------------------------------------------------------------------------------


 

similar meaning or regulatory effect under any present or future Environmental
Laws, including but not limited to petroleum and petroleum products, asbestos
and asbestos-containing materials, polychlorinated biphenyls, lead, lead-based
paints, radon, radioactive materials, flammables, explosives and, to the extent
subject to regulation by any Environmental Law, any toxic fungus, including
mold, mildew and any mycotoxins, spores, scents or byproducts produced by fungi.

 

The term “Indemnified Parties” includes but is not limited to Lender, any person
or entity who is or will have been involved in originating the Loan evidenced by
the Note, any person or entity who is or will have been involved in servicing
the Loan, any person or entity in whose name the encumbrance created by this
Security Instrument is or will have been recorded, persons and entities who may
hold or acquire or will have held a full or partial interest in the Loan
(including but not limited to those who may acquire any interest in Securities,
as well as custodians, trustees and other fiduciaries who hold or have held a
full or partial interest in the Loan for the benefit of third parties), as well
as the respective directors, officers, shareholders, partners, employees,
agents, servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assign of any and all of the
foregoing (including but not limited to any other person or entity who holds or
acquires or will have held a participation or other full or partial interest in
the Loan or the Property, whether during the term of the Loan or as part of or
following foreclosure pursuant to the Loan) and including but not limited to any
successors by merger, consolidation or acquisition of all or a substantial part
of Lender’s assets and business.

 

The term “Losses” includes but is not limited to any claims, suits, liabilities
(including but not limited to strict liabilities), administrative or judicial
actions or proceedings, obligations, debts, damages, losses, costs, expenses,
diminutions in value, fines, penalties, charges, fees, expenses, costs of
Remediation (whether or not performed voluntarily), judgments, award, amounts
paid in settlement, litigation costs, attorneys’ fees, engineer’s fees,
environmental consultants’ fees and investigation costs (including but not
limited to costs for sampling, testing and analysis of soil, water, air,
building materials, and other materials and substances whether solid, liquid or
gas), of whatever kind or nature, and whether or not incurred in connection with
any judicial or administrative proceedings.

 

The term “Release” with respect to any Hazardous Substance includes but is not
limited to any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

 

The term “Remediation” includes but is not limited to any response, remedial,
removal, or corrective action; any activity to cleanup, detoxify, decontaminate,
contain or otherwise remediate any Hazardous Substance; any actions to prevent,
cure or mitigate any Release of any Hazardous Substance; any action to comply
with any Environmental Laws or with any permits issued pursuant thereto; any
inspection, investigation, study, monitoring, assessment, audit, sampling and
testing, laboratory or other analysis, or evaluation relating to any Hazardous
Substances or to anything referred to in this Article 11.

 

Section 11.3.   DUTY TO DEFEND AND ATTORNEYS AND OTHER FEES AND EXPENSES. Upon
written request by any Indemnified Party, Borrower shall defend such

 

42

--------------------------------------------------------------------------------


 

Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties may,
in their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of claim or proceeding.
Upon demand, Borrower shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

 

Section 11.4.   SURVIVAL OF INDEMNITIES. Notwithstanding any provision of this
Security Instrument or any other Loan Document to the contrary, the provisions
of Section 11.1 and Section 11.2, and Borrower’s obligations thereunder, shall
survive (a) the repayment of the Note, (b) the foreclosure of this Security
Instrument, and (c) the release (or reconveyance, as applicable) of the lien of
this Security Instrument; provided, however, that the indemnities set forth in
Section 11.2 shall be subject to termination as provided in Article 8 of the
Environmental Indemnity.

 

ARTICLE 12 - SECURITY AGREEMENT

 

Section 12.1.   SECURITY AGREEMENT. This Security Instrument is both a real
property mortgage and a “security agreement” within the meaning of the Uniform
Commercial Code. The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of
Borrower in the Property. Borrower by executing and delivering this Security
Instrument has granted and hereby grants to Lender, as security for the
Obligations, a security interest in the Property to the full extent that the
Property may be subject to the Uniform Commercial Code (said portion of the
Property so subject to the Uniform Commercial Code being called in this
paragraph the “Collateral”). Borrower hereby agrees with Lender to execute and
deliver to Lender, in form and substance satisfactory to Lender, such financing
statements, continuation statements, other uniform commercial code forms and
shall pay all expenses and fees in connection with the filing and recording
thereof, and such further assurances as Lender may from time to time, reasonably
consider necessary to create, perfect, and preserve Lender’s security interest
herein granted. This Security Instrument shall also constitute a “fixture
filing” for the purposes of the Uniform Commercial Code. All or part of the
Property are or are to become fixtures. Information concerning the security
interest herein granted may be obtained from the parties at the addresses of the
parties set forth in the first paragraph of this Security Instrument. If an
Event of Default shall occur, Lender, in addition to any other rights and
remedies which they may have, shall have and may exercise immediately and
without demand, any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing, the right to take possession of the Collateral or
any part thereof, and to take such other measures as Lender may deem necessary
for the care, protection and preservation of the Collateral. Upon request or
demand of Lender, Borrower shall at its expense assemble the Collateral and make
it available to Lender at a convenient place acceptable to Lender. Borrower
shall pay to Lender on demand any and all expenses, including legal expenses and
attorneys’ fees, incurred or paid by Lender in protecting the interest in the
Collateral and in enforcing the rights hereunder with respect to the Collateral.
Any notice of sale, disposition or other intended action by Lender with

 

43

--------------------------------------------------------------------------------


 

respect to the Collateral sent to Borrower in accordance with the provisions
hereof at least five (5) days prior to such action, shall constitute
commercially reasonable notice to Borrower. The proceeds of any disposition of
the Collateral, or any part thereof, may be applied by Lender to the payment of
the Obligations in such priority and proportions as Lender in its discretion
shall deem proper. In the event of any change in name, identity or structure of
any Borrower, such Borrower shall notify Lender thereof, and promptly after
request shall execute, file and record such Uniform Commercial Code forms as are
necessary to maintain the priority of Lender’s lien upon and security interest
in the Collateral, and shall pay all expenses and fees in connection with the
filing and recording thereof. If Lender shall require the filing or recording of
additional Uniform Commercial Code forms or continuation statements, Borrower
shall, promptly after request, execute, file and record such Uniform Commercial
Code forms or continuation statements as Lender shall deem necessary, and shall
pay all expenses and fees in connection with the filing and recording thereof it
being understood and agreed, however, that no such additional documents shall
increase Borrower’s obligations under the Note, this Security Instrument and the
Other Loan Documents. Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to file with the appropriate public
office on its behalf any financing or other statements signed only by Lender, as
Borrower’s attorney-in-fact, in connection with the Collateral covered by this
Security Instrument. Notwithstanding the foregoing, Borrower shall appear and
defend in any action or proceeding which affects or purports to affect the
Property and any interest or right therein, whether such proceeding effects
title or any other rights in the Property (and in conjunction therewith,
Borrower shall fully cooperate with Lender in the event Lender is a party to
such action or proceeding).

 

ARTICLE 13 - WAIVERS

 

Section 13.1.   MARSHALLING AND OTHER MATTERS. Borrower hereby waives, to the
extent permitted by law, the benefit of all appraisement, valuation, stay,
extension, reinstatement and redemption laws now or hereafter in force and all
rights of marshalling in the event of any sale hereunder of the Property or any
part thereof or any interest therein. Further, Borrower hereby expressly waives
any and all rights of redemption from sale under any order or decree of
foreclosure of this Security Instrument on behalf of Borrower, and on behalf of
each and every person acquiring any interest in or title to the Property
subsequent to the date of this Security Instrument and on behalf of all persons
to the extent permitted by applicable law.

 

Section 13.2.   WAIVER OF NOTICE. Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Security Instrument specifically and expressly provides for the giving of
notice by Lender to Borrower and except with respect to matters for which Lender
is required by applicable law to give notice, and Borrower hereby expressly
waives the right to receive any notice from Lender with respect to any matter
for which this Security Instrument does not specifically and expressly provide
for the giving of notice by Lender to Borrower.

 

Section 13.3.   SOLE DISCRETION OF LENDER. Wherever pursuant to this Security
Instrument Lender exercises any right given to it to approve or disapprove, or
any arrangement or term is to be satisfactory to Lender, the decision of Lender
to approve or disapprove or to decide that arrangements or terms are
satisfactory or not satisfactory shall be in the sole

 

44

--------------------------------------------------------------------------------


 

discretion of Lender and shall be final and conclusive, except as may be
otherwise expressly and specifically provided herein.

 

Section 13.4.   SURVIVAL. Except a otherwise set forth herein and in the
Environmental Indemnity, the indemnifications made pursuant to Article 11, shall
continue indefinitely in full force and effect and shall survive and shall in no
way be impaired by: any satisfaction or other termination of this Security
Instrument, any assignment or other transfer of all or any portion of this
Security Instrument or Lender’s interest in the Property (but, in such case,
shall benefit both Indemnified Parties and any assignee or transferee), any
exercise of Lender’s rights and remedies pursuant hereto including but not
limited to foreclosure or acceptance of a deed in lieu of foreclosure, any
exercise of any rights and remedies pursuant to the Note or any of the Other
Loan Documents, any transfer of all or any portion of the Property (whether by
Borrower or by Lender following foreclosure or acceptance of a deed in lieu of
foreclosure or at any other time), any amendment to this Security Instrument,
the Note or the Other Loan Documents, and any act or omission that might
otherwise be construed as a release or discharge of Borrower from the
obligations pursuant hereto.

 

Section 13.5.   WAIVER OF TRIAL BY JURY.

 

BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS SECURITY
INSTRUMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH INCLUDING, BUT NOT LIMITED TO THOSE
RELATING TO (A) ALLEGATIONS THAT A PARTNERSHIP EXISTS BETWEEN LENDER AND
BORROWER; (B) USURY OR PENALTIES OR DAMAGES THEREFOR; (C) ALLEGATIONS OF
UNCONSCIONABLE ACTS, DECEPTIVE TRADE PRACTICE, LACK OF GOOD FAITH OR FAIR
DEALING, LACK OF COMMERCIAL REASONABLENESS, OR SPECIAL RELATIONSHIPS (SUCH AS
FIDUCIARY, TRUST OR CONFIDENTIAL RELATIONSHIP); (D) ALLEGATIONS OF DOMINION,
CONTROL, ALTER EGO, INSTRUMENTALITY, FRAUD, REAL ESTATE FRAUD,
MISREPRESENTATION, DURESS, COERCION, UNDUE INFLUENCE, INTERFERENCE OR
NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS INTERFERENCE WITH PRESENT OR PROSPECTIVE
BUSINESS RELATIONSHIPS OR OF ANTITRUST; OR (F) SLANDER, LIBEL OR DAMAGE TO
REPUTATION. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE
AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

 

Section 13.6.   WAIVER OF AUTOMATIC OR SUPPLEMENTAL STAY. In the event of the
filing of any voluntary or involuntary petition under the Bankruptcy Code by or
against Borrower (other than an involuntary petition filed by or joined in by
Lender), the Borrower shall

 

45

--------------------------------------------------------------------------------


 

not assert, or request any other party to assert, that the automatic stay under
§ 362 of the Bankruptcy Code shall operate or be interpreted to stay, interdict,
condition, reduce or inhibit the ability of Lender to enforce any rights it has
by virtue of this Security Instrument, or any other rights that Lender has,
whether now or hereafter acquired, against any guarantor of the Debt. Further,
Borrower shall not seek a supplemental stay or any other relief, whether
injunctive or otherwise, pursuant to § 105 of the Bankruptcy Code or any other
provision therein to stay, interdict, condition, reduce or inhibit the ability
of Lender to enforce any rights it has by virtue of this Security Instrument
against any guarantor of the Debt. The waivers contained in this paragraph are a
material inducement to Lender’s willingness to enter into this Security
Instrument and Borrower acknowledges and agrees that no grounds exist for
equitable relief which would bar, delay or impede the exercise by Lender of
Lender’s rights and remedies against Borrower or any guarantor of the Debt.

 

ARTICLE 14 - NOTICES

 

Section 14.1.   NOTICES. All notices or other written communications hereunder
shall be deemed to have been properly given (i) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged, (ii) one (1)
Business Day after having been deposited for overnight delivery with any
reputable overnight courier service, or (iii) three (3) Business Days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, addressed as follows:

 

If to Borrower:

A-S 60 Hwy 75-Loy Lake, L. P.

 

c/o NewQuest Properties

 

8807 W. Sam Houston Parkway N., Suite 200

 

Houston, Texas 77040

 

Attention: Steven D. Alvis

 

Facsimile No.: (281) 477-4399

 

 

With a copy to:

Nathan Sommers Jacobs & Gorman

 

2800 Post Oak Boulevard, 61st Floor

 

Houston, Texas 77056

 

Attn: Marvin D. Nathan

 

Facsimile No.: (713) 892-4800

 

 

If to Lender:

ARCap Servicing, Inc.

 

5605 N. MacArthur Blvd., Suite 950

 

Irving, Texas 75038

 

Attention:

Clyde Greenhouse

 

 

Director of Administration

 

Facsimile No.: (972) 580-3888

 

46

--------------------------------------------------------------------------------


 

With a copy to:

Kelley Drye & Warren LLP

 

200 Kimball Drive

 

Parsippany, New Jersey 07054

 

Attention: Paul A. Keenan, Esq.

 

Facsimile No.: (973) 503-5950

 

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this subsection, the term “Business Day”
shall mean a day on which commercial banks are not authorized or required by law
to close in New York, New York.

 

Any party by notice to the other parties may designate additional or different
addresses for subsequent notices or communications.

 

ARTICLE 15 - APPLICABLE LAW

 

Section 15.1.   GOVERNING LAW; JURISDICTION. This Security Instrument shall be
governed by and construed in accordance with applicable federal law and the laws
of the state where the Property is located, without reference or giving effect
to any choice of law doctrine. Borrower hereby irrevocably submits to the
jurisdiction of any court of competent jurisdiction located in the state in
which the Property is located in connection with any proceeding arising out of
or relating to this Security Instrument.

 

Section 15.2.   USURY LAWS. This Security Instrument and the Note are subject to
the express condition that at no time shall Borrower be obligated or required to
pay interest on the Debt at a rate which could subject the holder of the Note to
either civil or criminal liability as a result of being in excess of the maximum
interest rate which Borrower is permitted by applicable law to contract or agree
to pay. If by the terms of this Security Instrument or the Note, Borrower is at
any time required or obligated to pay interest on the Debt at a rate in excess
of such maximum rate, the rate of interest under the Security Instrument and the
Note shall be deemed to be immediately reduced to such maximum rate and the
interest payable shall be computed at such maximum rate and all prior interest
payments in excess of such maximum rate shall be applied and shall be deemed to
have been payments in reduction of the principal balance of the Note. All sums
paid or agreed to be paid to Lender for the use, forbearance, or detention of
the Debt shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term of the Note
until payment in full so that the rate or amount of interest on account of the
Debt does not exceed the maximum lawful rate of interest from time to time in
effect and applicable to the Debt for so long as the Debt is outstanding.

 

Section 15.3.   PROVISIONS SUBJECT TO APPLICABLE LAW. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law. If any
term of this Security Instrument or any application thereof shall be invalid or
unenforceable, the remainder of this Security Instrument and any other
application of the term shall not be affected thereby.

 

47

--------------------------------------------------------------------------------


 

ARTICLE 16 - SECONDARY MARKET

 

Section 16.1.   TRANSFER OF LOAN. Lender may, at any time, sell, transfer or
assign the Note, this Security Instrument and the Other Loan Documents, and any
or all servicing rights with respect thereto, or grant participations therein or
issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
(the “Securities”). Lender may forward to each purchaser, transferee, assignee,
servicer, participant, investor in such Securities or any Rating Agency rating
such Securities (collectively, the “Investor”) and each prospective Investor,
all documents and information which Lender now has or may hereafter acquire
relating to the Debt and to Borrower, any Guarantor, any Indemnitor and the
Property, whether, furnished by Borrower, any Guarantor, any Indemnitor or
otherwise, as Lender determines necessary or desirable. The term “Rating Agency”
shall mean each statistical rating agency that has assigned a rating to the
Securities.

 

ARTICLE 17 - COSTS

 

Section 17.1.   PERFORMANCE AT BORROWER’S EXPENSE. Borrower acknowledges and
confirms that Lender shall impose certain administrative processing and/or
commitment fees in connection with (a) the extension, renewal, modification,
amendment and termination (excluding the scheduled maturity of the Note) of its
loans, (b) the release or substitution of collateral therefore, or (c) obtaining
certain consents, waivers and approvals with respect to the Property (the
occurrence of any of the above shall be called an “Event”). Borrower hereby
acknowledges and agrees to pay, immediately, upon demand, all such fees (as the
same may be increased or decreased from time to time), and any additional fees
of a similar type or nature which may be imposed by Lender from time to time,
upon the occurrence of any Event.

 

Section 17.2.   ATTORNEY’S FEES FOR ENFORCEMENT. (a) Borrower shall pay all
reasonable legal fees incurred by Lender in connection with (i) the preparation
of the Note, this Security Instrument and the Other Loan Documents and (ii) the
items set forth in Section 17.1 above, and (b) Borrower shall pay to Lender on
demand any and all expenses, including reasonable legal expenses and attorneys’
fees, incurred or paid by Lender in protecting its interest in the Property or
Personal Property and/or collecting any amount payable or in enforcing its
rights hereunder with respect to the Property or Personal Property, whether or
not any legal proceeding is commenced hereunder or thereunder and whether or not
any default or Event of Default shall have occurred and is continuing, together
with interest thereon at the Default Rate from the date of payment or incurring
by Lender until paid by Borrower.

 

ARTICLE 18 - DEFINITIONS

 

Section 18.1.   GENERAL DEFINITIONS. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the word “Borrower” shall mean “each Borrower and any subsequent owner or
owners of the Property or any part thereof or any interest therein,” the word
“Lender” shall mean “Lender and any subsequent holder of the Note,” the word
“Note” shall mean “the Note and any other evidence of indebtedness secured by
this Security Instrument,” the word “person” shall include an

 

48

--------------------------------------------------------------------------------


 

individual, corporation, partnership, trust, unincorporated association,
government, governmental authority, and any other entity, the word “Property”
shall include any portion of the Property and any interest therein, and the
phrases “attorney’s fees,” “legal fees” and “counsel fees” shall include any and
all attorneys’, paralegal and law clerk fees and disbursements, including, but
not limited to, fees and disbursements at the pre-trial, trial and appellate
levels incurred or paid by Lender in protecting its interest in the Property,
the Leases and the Rents and enforcing its rights hereunder.

 

ARTICLE 19 - MISCELLANEOUS PROVISIONS

 

Section 19.1.   NO ORAL CHANGE. This Security Instrument, the Note, and the
Other Loan Documents and any provisions hereof or thereof, may not be modified,
amended, waived, extended, changed, discharged or terminated orally or by any
act or failure to act on the part of Borrower or Lender, but only by an
agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

 

Section 19.2.   LIABILITY. If Borrower consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several. This Security Instrument shall be binding upon and inure to the benefit
of Borrower and Lender and their respective successors and assigns forever.

 

Section 19.3.   INAPPLICABLE PROVISIONS. If any term, covenant or condition of
the Note or this Security Instrument is held to be invalid, illegal or
unenforceable in any respect, the Note and this Security Instrument shall be
construed without such provision.

 

Section 19.4.   HEADINGS, ETC. The headings and captions of various Sections of
this Security Instrument are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

 

Section 19.5.   DUPLICATE ORIGINALS; COUNTERPARTS. This Security Instrument may
be executed in any number of duplicate originals and each duplicate original
shall be deemed to be an original. This Security Instrument may be executed in
several counterparts, each of which counterparts shall be deemed an original
instrument and all of which together shall constitute a single Security
Instrument. The failure of any party hereto to execute this Security Instrument,
or any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

 

Section 19.6.   NUMBER AND GENDER. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.

 

Section 19.7.   SUBROGATION. If any or all of the proceeds of the Note have been
used to extinguish, extend or renew any indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Lender and are merged

 

49

--------------------------------------------------------------------------------


 

with the lien and security interest created herein as cumulative security for
the repayment of the Debt, the performance and discharge of Borrower’s
obligations hereunder, under the Note and the Other Loan Documents and the
performance and discharge of the Other Obligations.

 

Section 19.8.   ENTIRE AGREEMENT. The Note, this Security Instrument and the
Other Loan Documents constitute the entire understanding and agreement between
Borrower and Lender with respect to the transactions arising in connection with
the Debt and supersede all prior written or oral understandings and agreements
between Borrower and Lender with respect thereto. Borrower hereby acknowledges
that, except as incorporated in writing in the Note, this Security Instrument
and the Other Loan Documents, there are not, and were not, and no persons are or
were authorized by Lender to make, any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
transaction which is the subject of the Note, this Security Instrument and the
Other Loan Documents.

 

ARTICLE 20 - TRUSTEE

 

Trustee may resign by the giving of notice of such resignation in writing or
verbally to Lender. If Trustee shall die, resign, or become disqualified from
acting in the execution of this trust, or if, for any reason, Lender shall
prefer to appoint a substitute trustee or multiple substitute trustees, or
successive substitute trustees or successive multiple substitute trustees, to
act instead of the aforenamed Trustee, Lender shall have full power to appoint a
substitute trustee (or, if preferred, multiple substitute trustees) in
succession who shall succeed (and if multiple substitute trustees are appointed,
each of such multiple substitute trustees shall succeed) to all the estates,
rights, powers, and duties of the aforenamed Trustee. Such appointment may be
executed by any authorized agent of Lender, and if such Lender be a corporation
and such appointment be executed in its behalf by any officer of such
corporation, such appointment shall be conclusively presumed to be executed with
authority and shall be valid and sufficient without proof of any action by the
board of directors or any superior officer of the corporation. Borrower hereby
ratifies and confirms any and all acts which the aforenamed Trustee, or his
successor or successors in this trust, shall do lawfully by virtue hereof. If
multiple substitute Trustees are appointed, each of such multiple substitute
Trustees shall be empowered and authorized to act alone without the necessity of
the joinder of the other multiple substitute trustees, whenever any action or
undertaking of such substitute trustees is requested or required under or
pursuant to this Security Instrument or applicable law. Any substitute Trustee
appointed pursuant to any of the provisions hereof shall, without any further
act, deed, or conveyance, become vested with all the estates, properties,
rights, powers, and trusts of its or his predecessor in the rights hereunder
with like effect as if originally named as Trustee herein; but nevertheless,
upon the written request of Lender or of the substitute Trustee, the Trustee
ceasing to act shall execute and deliver any instrument transferring to such
substitute Trustee, upon the trusts herein expressed, all the estates,
properties, rights, powers, and trusts of the Trustee so ceasing to act, and
shall duly assign, transfer and deliver any of the property and moneys held by
such Trustee to the substitute Trustee so appointed in the Trustee’s place. No
fees or expenses shall be payable to Trustee, except in connection with a
foreclosure of the Property or any part thereof or in connection with the
release of the Property following payment in full of the Debt.

 

50

--------------------------------------------------------------------------------


 

ARTICLE 21 - SPECIAL STATE OF TEXAS PROVISIONS

 

Section 21.1.   Principles Of Construction. In the event of any inconsistencies
between the terms and provisions of this Article 21 and the rest of this
Security Instrument, the terms and provisions of this Article 21 shall govern
and control.

 

Section 21.2.   Assignment Of Leases And Rents Amended. The following shall be
inserted at the end of Section 1.2:

 

“The assignments set forth in this Section 1.2 are not intended to constitute
payment to Lender or Trustee unless Borrower’s license to collect Rents is
terminated, and then only to the extent that the Rents are actually received by
Lender (as opposed to constituting a portion of the voluntary payments of
principal and interest on the Note) and are not used for the operation or
maintenance of the Property or for the payment of costs and expenses in
connection therewith, taxes, assessments, water charges, sewer rents, and other
charges levied, assessed or imposed against the Property, insurance premiums,
costs and expenses with respect to any litigation affecting the Property, the
leases, the concessions, and the rent, any wages and salaries of employees,
commissions of agents and reasonable attorneys’ fees, all in accordance with the
terms of the Loan Documents. It is further the intent of Borrower and Lender
that the Rents hereby absolutely assigned are no longer, during the term of this
Security Instrument, property of Borrower or property of any estate of Borrower
as defined in 11 U.S.C. § 541 and shall not constitute collateral, cash or
otherwise, of Borrower. The term “Rents” as used herein shall mean the gross
rents without deduction or offsets of any kind.”

 

Section 21.3.   Remedies Continued. The following Sections are hereby added to
the end of Article 10:

 

“Section 10.3 Delivery upon Sale. Upon the completion of any sale or sales
pursuant hereto, Trustee shall execute and deliver to the accepted purchaser or
purchasers a good and sufficient instrument, or good and sufficient instruments,
conveying, assigning and transferring all estate, right, title and interest in
and to the property and rights sold by special warranty of title. Trustee is
hereby irrevocably appointed the true and lawful attorney of Borrower, in its
name and stead, to make all necessary conveyances, assignments, transfers and
deliveries of the Property and rights so sold and for that purpose Trustee may
execute all necessary instruments of conveyance, assignment and transfer, and
may substitute one or more persons with like power, Borrower hereby ratifying
and confirming all that its said attorney or such substitute or substitutes
shall lawfully do by virtue hereof. Any sale or sales made under or by virtue of
this Section, whether made under the power of sale herein granted or under or by
virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, shall operate to divest all the estate, right, title, interest, claim and
demand whatsoever, whether at law or in equity, of Borrower in and to the
properties and rights so sold, and shall be a perpetual bar both at law and in
equity against Borrower and against any and all persons claiming or who may
claim the same, or any part thereof from, through or under Borrower.

 

51

--------------------------------------------------------------------------------


 

Section 10.4    Option to Bid. Upon any sale made under or by virtue of this
Article 10, whether made under the power of sale herein granted or under or by
virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, Lender may bid for and acquire the Property or any part thereof and in
lieu of paying cash therefor may make settlement for the purchase price by
crediting upon the Debt the net sales price after deducting therefrom the
reasonable out-of-pocket expenses of the sale and costs of the action and any
other sums which Lender is authorized to deduct under this Security Instrument.

 

Section 10.5    Remaining Liens. No recovery of any judgment by Lender and no
levy of an execution under any judgment upon the Property or upon any other
property of Borrower shall affect in any manner or to any extent the lien of
this Security Instrument upon the Property or any part thereof, or any liens,
rights, powers or remedies of Lender hereunder, but such liens, rights, powers
and remedies of Lender shall continue unimpaired as before.

 

Section 10.6    No Waiver of Remedies. Lender may resort to any remedies and the
security given by the Note, this Security Instrument or the Loan Documents in
whole or in part, and in such portions and in such order as determined by
Lender’s sole discretion. No such action shall in any way be considered a waiver
of any rights, benefits or remedies evidenced or provided by the Note, this
Security Instrument or any of the other Loan Documents. The failure of Lender to
exercise any right, remedy or option provided in the Note, this Security
Instrument or any of the other Loan Documents shall not be deemed a waiver of
such right, remedy or option or of any covenant or obligation secured by the
Note, this Security Instrument or the other Loan Documents. No acceptance by
Lender of any payment after the occurrence of any Event of Default and no
payment by Lender of any obligation for which Borrower is liable hereunder shall
be deemed to waive or cure any Event of Default with respect to Borrower, or
Borrower’s liability to pay such obligation, unless simultaneously with such
acceptance or payment by Lender, Lender waives in writing the Event of Default
cured thereby. No sale of all or any portion of the Property, no forbearance on
the part of Lender, and no extension of time for the payment of the whole or any
portion of the Debt or any other indulgence given by Lender to Borrower, shall
operate to release or in any manner affect the interest of Lender in the
remaining Property or the liability of Borrower to pay the Debt. No waiver by
Lender shall be effective unless it is in writing and then only to the extent
specifically stated. All reasonable out-of-pocket costs and expenses of Lender
in exercising its rights and remedies under this Article (including reasonable
attorneys’ fees and disbursements to the extent permitted by law), shall be paid
by Borrower within five (5) business days after notice from Lender, and such
costs and expenses shall constitute a portion of the Debt and shall be secured
by this Security Instrument.

 

Section 10.7    No Waiver Continued. The interests and rights of Lender under
the Note, this Security Instrument or in any of the other Loan Documents shall
not be impaired by any indulgence, including (i) any renewal, extension or
modification which Lender may grant with respect to any of the Debt, (ii) any
surrender, compromise, release, renewal, extension, exchange or substitution
which Lender may grant with

 

52

--------------------------------------------------------------------------------


 

respect to the Property or any portion thereof; or (iii) any release or
indulgence granted to any maker, endorser, guarantor or surety of any of the
Debt.

 

Section 10.8.   Foreclosure. Upon the occurrence and during the continuance of
any Event of Default, Lender may request Trustee to proceed with foreclosure
under the power of sale which is hereby conferred, such foreclosure to be
accomplished in accordance with the following provisions:

 

(a)         Public Sale. Trustee is hereby authorized and empowered, and it
shall be Trustee’s special duty, upon such request of Lender, to sell the
Property, or any part thereof, at public auction to the highest bidder for cash,
with or without having taken possession of same. Any such sale (including notice
thereof) shall comply with the applicable requirements, at the time of the sale,
of Section 51.002 of the Texas Property Code or, if and to the extent such
statute is not then in force, with the applicable requirements, at the time of
the sale, of the successor statute or statutes, if any, governing sales of Texas
real property under powers of sale conferred by deeds of trust. If there is no
statute in force at the time of the sale governing sales of Texas real property
under powers of sale conferred by deeds of trust, such sale shall comply with
applicable law, at the time of the sale, governing sales of Texas real property
under powers of sale conferred by deeds of trust. Trustee or his successor or
substitute may appoint or delegate any one or more persons as agent to perform
any act or acts necessary or incident to any sale held by Trustee, including the
posting of notices, and the conduct of sale, but in the name and on behalf of
Trustee, his successor or substitute.

 

(b)        Intentionally Deleted.

 

(c)         Sale Subject to Unmatured Debt. In addition to the rights and powers
of sale granted under the preceding provisions of this subsection, if default is
made in the payment of any installment of the Debt and is not cured within
applicable cure periods, Lender may, at Lender’s option, at once or at any time
thereafter while any matured installment remains unpaid, without declaring the
entire Debt to be due and payable, orally, or in writing direct Trustee to
enforce this Security Instrument and to sell the Property subject to such
unmatured Debt and to the rights, powers, lines, security interests, and
assignments securing or providing recourse for payment of such unmatured Debt,
in the same manner, all as provided in the preceding provisions of this
subsection. Sales made without maturing the Debt may be made hereunder whenever
there is a default in the payment of any installment of the Debt, without
exhausting the power of sale granted hereby, and without affecting in any way
the power of sale granted under this subsection, the unmatured balance of the
Debt or the rights, powers, liens, security interests, and assignments securing
or providing recourse for payment of the Debt.

 

(d)        Partial Foreclosure. Sale of a part of the Property shall not exhaust
the power of sale, but sales may be made from time to time until the Debt is
paid in full. It is intended by each of the foregoing provisions of this
subsection that Trustee may, after any request or direction by Lender, sell not
only the Land and the Improvements, but also the equipment and other interests
constituting a part of the Property or any part thereof, along with the Land and
the Improvements or any part thereof, as a unit and as a part of a

 

53

--------------------------------------------------------------------------------


 

single sale, or may sell at any time or from time to time any part or parts of
the Property separately from the remainder of the Property. It shall not be
necessary to have present or to exhibit at any sale any of the Property. Any
sale of personal property made hereunder shall be deemed to have been a public
sale conducted in a commercially reasonable manner if held contemporaneously
with, or as part of, and upon the same notice as required for the sale of real
property under the power of sale granted herein.

 

(e)         Trustee’s Deeds. After any sale under this subsection, Trustee shall
make good and sufficient deeds, assignments, and other conveyances to the
purchaser or purchasers thereunder in the name of Borrower, conveying the
Property or any part thereof so sold to the purchaser or purchasers with special
warranty of title by Borrower. It is agreed that in any deeds, assignments or
other conveyances given by Trustee, absent fraud, willful misconduct or gross
negligence, any and all statements of fact or other recitals therein made as to
the identity of Lender, the occurrence or existence of any Event of Default, the
notice of intention to accelerate, or acceleration of, the maturity of the Debt,
the request to sell, notice of sale, time, place, terms and manner of sale, and
receipt, distribution, and application of the money realized therefrom, the due
and proper appointment of a substitute trustee, and without being limited by the
foregoing, any other act or thing having been duly done by or on behalf of
Lender or by or on behalf of Trustee, shall be taken by all courts of law and
equity as prima facie evidence that such statements or recitals state true,
correct, and complete facts and are without further question to be so accepted,
and Borrower does hereby ratify and confirm any and all acts that Trustee may
lawfully do in the premises by virtue hereof.”

 

Section 21.4.   Inapplicability of Credit Code. In no event shall the provisions
of Chapter 346 of the Texas Finance Code (which regulates certain revolving
credit loan accounts and revolving tri-party accounts) apply to the loan
evidenced by the Loan Documents and/or secured hereby.

 

Section 21.5.   Entire Agreement. THIS SECURITY INSTRUMENT AND THE OTHER LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

Section 21.6.   Notice of Indemnification. BORROWER ACKNOWLEDGES THAT THIS
SECURITY INSTRUMENT PROVIDES FOR INDEMNIFICATION OF LENDER AND TRUSTEE BY
BORROWER PURSUANT TO ARTICLE 11. SUBJECT TO THE TERMS THEREOF, IT IS
SPECIFICALLY INTENDED BY BORROWER, LENDER, AND TRUSTEE THAT ALL INDEMNITY
OBLIGATIONS AND LIABILITIES ASSUMED BY BORROWER HEREUNDER BE WITHOUT LIMIT AND
WITHOUT REGARD TO THE CAUSE OR CAUSES THEREOF (INCLUDING PREEXISTING
CONDITIONS), STRICT LIABILITY,

 

54

--------------------------------------------------------------------------------


 

OR THE NEGLIGENCE OF ANY PARTY OR PARTIES (INCLUDING LENDER AND TRUSTEE) WHETHER
SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR PASSIVE. THE PARTIES
SPECIFICALLY INTEND THAT LENDER AND TRUSTEE ARE TO BE INDEMNIFIED AGAINST THEIR
OWN NEGLIGENCE; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED TO
OBLIGATE BORROWER TO INDEMNIFY, DEFEND AND HOLD HARMLESS LENDER OR TRUSTEE FROM
AND AGAINST ANY OR ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
CLAIMS, ACTIONS, SUITS, COSTS AND EXPENSES ENACTED AGAINST, IMPOSED ON OR
INCURRED BY LENDER OR TRUSTEE BY THEIR OWN WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE.

 

Section 21.7.   Receipt of Security Instrument. THE BORROWER HEREBY DECLARES AND
ACKNOWLEDGES THAT THE BORROWER HAS RECEIVED, WITHOUT CHARGE, A TRUE COPY OF THIS
SECURITY INSTRUMENT.

 

Section 21.8.   Duties of Trustee. It shall be no part of the duty of the
Trustee to see to any recording, filing or registration of this Security
Instrument or any other instrument in addition or supplemental thereto, or to
give any notice thereof, or to see to the payment of or be under any duty in
respect of any tax or assessment or other governmental charge which may be
levied or assessed on the Property, or any part thereof, or against the
Borrower, or to see to the performance or observance by the Borrower of any of
the covenants and agreements contained herein. The Trustee shall not be
responsible for the execution, acknowledgment or validity of this Security
Instrument or of any instrument in addition or supplemental hereto or for the
sufficiency of the security purported to be created hereby, and makes no
representation in respect thereof or in respect of the rights of the Lender. The
Trustee shall have the right to advise with counsel upon any matters arising
hereunder and shall be fully protected in relying as to legal matters on the
advice of counsel. The Trustee shall not incur any personal liability hereunder
except for his own gross negligence or willful misconduct; and the Trustee shall
have the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by him hereunder, believed
by him in good faith to be genuine.

 

Section 21.9.   Substitution of Trustee. In case of the death, inability,
refusal or incapacity of the Trustee to act, or at the option of the Lender at
any time and without cause or notice, a successor or substitute trustee may be
named, constituted and appointed. Successor or substitute trustees may be named,
constituted and appointed without procuring the resignation of the former
trustee and without other formality than the execution and acknowledgment by
Lender of a written instrument (which instrument, if Lender is a corporation,
shall be executed by the President or any Vice President and attested by the
Secretary or any Assistant Secretary and without the necessity of any action by
the Board of Directors authorizing such appointment) appointing and designating
such successor or substitute trustee, whereupon such successor or substitute
trustee shall become vested with and succeed to all of the rights, titles,
privileges, powers and duties of the Trustee named herein. Such right of
appointment of a substitute or successor trustee shall exist as often and
whenever for any of said causes the original or successor or substitute trustee
cannot or will not act or has been removed as herein provided.

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THIS SECURITY INSTRUMENT has been executed by Borrower the
day and year first above written.

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

 

A-S 60 HWY 75-LOY LAKE, L.P., a Texas limited
partnership

 

 

 

 

 

 

 

 

By:

Sherman GP, LLC, a Delaware limited liability
company, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven D. Alvis

 

 

 

 

 

Name:

Steven D. Alvis

 

 

 

 

Title:

Manager

 

--------------------------------------------------------------------------------